 

Corindus Vascular Robotics, Inc. 8-K [cvrs-8k_031219.htm]

Exhibit 10.1

 

SECURITIES PURCHASE AGREEMENT

 

This Securities Purchase Agreement (this “Agreement”) is dated as of March 12,
2019, by and between Corindus Vascular Robotics, Inc., a Delaware corporation
(the “Company”), and each Purchaser identified on Exhibit A hereto (each,
including its successors and assigns, a “Purchaser” and collectively, the
“Purchasers”).

 

Recitals

 

A.       This Agreement is being executed by the Company and each Purchaser in
connection with the private placement offering (the “Offering”) of the common
stock, par value $0.0001 per share, of the Company (the “Common Stock”), at the
Purchase Price per share.

 

B.       The Company and each Purchaser is executing and delivering this
Agreement in reliance upon an exemption from securities registration afforded by
Section 4(a)(2) of the Securities Act of 1933, as amended (the “Securities
Act”), and/or Regulation D (“Regulation D”) as promulgated by the United States
Securities and Exchange Commission (the “Commission”) under the Securities Act.

 

C.       Each Purchaser, severally and not jointly, wishes to purchase, and the
Company wishes to sell, upon the terms and conditions stated in this
Agreement, that aggregate number of shares of Common Stock, determined as set
forth in Section 2.1(a) below (which aggregate amount for all Purchasers
together shall be collectively referred to herein as the “Shares”).

 

D.       Prior to the Closing, the parties hereto will execute and deliver a
Registration Rights Agreement, substantially in the form attached hereto as
Exhibit B (the “Registration Rights Agreement”), pursuant to which, among other
things, the Company will agree to provide, with respect to the Shares, certain
registration rights under the Securities Act and the rules and regulations
promulgated thereunder and applicable state securities laws.

 

Now, Therefore, in consideration of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the Purchasers hereby
agree as follows:

 

Article 1
DEFINITIONS

 

1.1         Definitions. In addition to the terms defined elsewhere in this
Agreement, for all purposes of this Agreement, the following terms shall have
the meanings indicated in this Section 1.1:

 

“Action” means any action, suit, inquiry, notice of violation, proceeding
(including any partial proceeding such as a deposition) or investigation pending
or, to the Company’s Knowledge, threatened in writing (or otherwise) against the
Company or any of its Subsidiaries or properties or any officer, director or
employee of the Company as of the date hereof acting in his or her capacity as
an officer, director or employee of the Company before or by any federal, state,
county, local or foreign court, arbitrator, governmental or administrative
agency, regulatory authority, stock market, stock exchange or trading facility.

 

“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly through one or more intermediaries, Controls, is controlled by or
is under common control with such Person, as such terms are used in and
construed under Rule 144. With respect to a Purchaser, any investment fund or
managed account that is managed on a discretionary basis by the same investment
manager as such Purchaser will be deemed to be an Affiliate of such Purchaser.

 

 

 

 

“Agreement” has the meaning set forth in the preamble.

 

“Applicable Laws” has the meaning set forth in Section 3.1(o).

 

“Board” means the Board of Directors of the Company.

 

“Boston Courts” means the state and federal courts sitting in Boston,
Massachusetts.

 

“Business Day” means any day except Saturday, Sunday, any day which is a federal
legal holiday in the United States or any day on which banking institutions in
the Commonwealth of Massachusetts are authorized or required by law or other
governmental action to close.

 

“Closing” means the closing of the purchase by the Purchasers and sale by the
Company of the Shares to such Purchasers pursuant to this Agreement.

 

“Closing Date” means the Trading Day when all of the Transaction Documents have
been executed and delivered by the applicable parties thereto, and all of the
conditions set forth in Sections 2.1, 2.2, 5.1 and 5.2 hereof are satisfied or
waived by the Purchasers holding or having the right to acquire at least a
majority of the Shares to be purchased at the Closing or then outstanding, as
the case may be, or such other date as the Company and such Purchasers may
agree.

 

“Commission” has the meaning set forth in the Recitals.

 

“Common Stock” has the meaning set forth in the Recitals.

 

“Company” has the meaning set forth in the preamble.

 

“Company Counsel” means Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C.,
with offices located at One Financial Center, Boston, Massachusetts 02111.

 

“Company Deliverables” has the meaning set forth in Section 2.2(a).

 

“Company Product” has the meaning set forth in Section 3.1(p).

 

“Company’s Knowledge” means with respect to any statement made to the knowledge
of the Company, that the statement is based upon the actual knowledge of the
officers of the Company who, as of the date hereof, have responsibility for the
matter or matters that are the subject of the statement, and the knowledge that
each such person would have reasonably obtained in the performance of each such
person’s duties as an officer of the Company.

 

“Compliance Certificate” has the meaning set forth in Section 2.2(a)(vi).

 

“Control” (including the terms “controlling”, “controlled” by or “under common
control with”) means the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise.

 

“Covered Persons” has the meaning set forth in Section 3.1(ll).

 

“Disclosure Materials” has the meaning set forth in Section 3.1(h).

 

2

 

 

“Disclosure Schedule” has the meaning set forth in Section 3.1.

 

“Disqualification Events” has the meaning set forth in Section 3.1(ll).

 

“DTC” has the meaning set forth in Section 4.1(d).

 

“Environmental Laws” has the meaning set forth in Section 3.1(l).

 

“Evaluation Date” has the meaning set forth in Section 3.1(u).

 

“ERISA” has the meaning set forth in Section 3.1(ii).

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute, and the rules and regulations promulgated thereunder.

 

“FDA” has the meaning set forth in Section 3.1(o).

 

“GAAP” means U.S. generally accepted accounting principles, as applied by the
Company.

 

“Indemnified Person” has the meaning set forth in Section 4.8(b).

 

“Intellectual Property” has the meaning set forth in Section 3.1(r).

 

“Irrevocable Transfer Agent Instructions” means, with respect to the Company,
the Irrevocable Transfer Agent Instructions, in the form of Exhibit E, executed
by the Company and delivered to and acknowledged in writing by the Transfer
Agent.

 

“Lien” means any material lien, charge, claim, encumbrance, security interest,
right of first refusal, preemptive right or other restrictions of any kind.

 

“Material Adverse Effect” means a material adverse effect on the (i) validity or
enforceability of, or the Company’s ability to perform in any material respect
its obligations under, this Agreement or (ii) earnings, results of operations,
assets, properties, business or condition (financial or otherwise) of the
Company and its subsidiaries, taken as a whole, except that any of the
following, either alone or in combination, shall not be deemed a Material
Adverse Effect: (i) effects caused by changes or circumstances affecting general
market conditions in the U.S. or applicable foreign economy or effects generally
applicable to the industry in which the Company operates, (ii) effects resulting
from or relating to the announcement or disclosure of the sale of the Shares or
other transactions contemplated by this Agreement, (iii) effects caused by any
event, occurrence or condition resulting from or relating to the taking of any
action in accordance with this Agreement, (iv) changes in the trading price or
trading volume of the Company’s Common Stock (but not the underlying causes
thereof), (v) the filing of any stockholder or derivative litigation arising
from or relating to the execution of this Agreement or the consummation of the
transactions contemplated hereby, or (vi) effects caused by earthquakes,
hostilities, acts of war, sabotage or terrorism or military actions or any
escalation or material worsening of any such hostilities, acts of war, sabotage
or terrorism or military actions existing as of the date hereof, except, with
respect to clauses (i) and (vi), to the extent that the effects of such changes
or events are disproportionately adverse to the earnings, results of operations,
assets, properties, business or condition (financial or otherwise) of the
Company and its subsidiaries, taken as a whole.

 

“Material Contract” means any contract of the Company that has been filed as an
exhibit to the SEC Reports pursuant to Item 601(b)(4) or Item 601(b)(10) of
Regulation S-K.

 

3

 

 

“Material Permits” has the meaning set forth in Section 3.1(p).

 

“Money Laundering Laws” has the meaning set forth in Section 3.1(ff).

 

“Outside Date” means the tenth (10th) Business Day following the date of this
Agreement.

 

“Person” means an individual, corporation, partnership, limited liability
company, trust, business trust, association, joint stock company, joint venture,
sole proprietorship, unincorporated organization, governmental authority or any
other form of entity not specifically listed herein.

 

“Principal Trading Market” means the Trading Market on which the Common Stock is
primarily listed on or quoted for trading, which, as of the date of this
Agreement and the Closing Date, shall be the NYSE American.

 

“Proceeding” means an Action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition).

 

“Purchase Price” means $1.3796.

 

“Purchaser” or “Purchasers” has the meaning set forth in the preamble.

 

“Purchaser Deliverables” has the meaning set forth in Section 2.2(b).

 

“Purchaser Party” has the meaning set forth in Section 4.8(a).

 

“Registration Rights Agreement” has the meaning set forth in the recitals.

 

“Registration Statement” means a registration statement meeting the requirements
set forth in the Registration Rights Agreement and covering the resale by the
Purchasers of the Registrable Securities (as defined in the Registration Rights
Agreement).

 

“Regulation D” has the meaning set forth in the Recitals.

 

“Required Approvals” has the meaning set forth in Section 3.1(e).

 

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

 

“Sanctions” has the meaning set forth in Section 3.1(gg).

 

“Sanctioned Persons” has the meaning set forth in Section 3.1(gg).

 

“Sanctioned Country” and “Sanctioned Countries” have the meanings set forth in
Section 3.1(gg).

 

“SEC Reports” has the meaning set forth in Section 3.1(h).

 

“Secretary’s Certificate” has the meaning set forth in Section 2.2(a)(vi).

 

“Securities Act” has the meaning set forth in the recitals.

 

“Shares” has the meaning set forth in the Recitals.

 

4

 

 

“Short Sales” include, without limitation, (i) (A) all “short sales” as defined
in Rule 200 promulgated under Regulation SHO under the Exchange Act, whether or
not against the box, and (B) all types of direct and indirect stock pledges,
forward sale contracts, options, puts, calls, short sales, swaps, “put
equivalent positions” (as defined in Rule 16a-1(h) under the Exchange Act) and
similar arrangements (including on a total return basis) that have an
economically similar result to a “short sale” as defined in Rule 200, and
(ii) sales and other transactions through non-U.S. broker dealers or foreign
regulated brokers that have an economically similar result to a “short sale” as
defined in Rule 200.

 

“Solicitor” has the meaning set forth in Section 3.1(ll).

 

“Stock Certificates” has the meaning set forth in Section 2.2(a)(iv).

 

“Subscription Amount” has the meaning set forth in Section 2.1(a).

 

“Subsidiary” means any entity in which the Company, directly or indirectly, owns
capital stock or holds an equity or similar interest.

 

“Trading Affiliate” has the meaning set forth in Section 3.2(h).

 

“Trading Day” means (i) a day on which the Common Stock is listed or quoted and
traded on its Principal Trading Market (unless the Principal Trading Market is
the OTC Bulletin Board or the OTC Pink tier of the OTC Markets Group, Inc.), or
(ii) if the Common Stock is not listed on a Trading Market (other than the OTC
Bulletin Board or the OTC QB, OTC QX or OTC Pink tier of the OTC Markets Group,
Inc.), a day on which the Common Stock is traded in the over-the-counter market,
as reported by the OTC Bulletin Board, or (iii) if the Common Stock is not
quoted on any Trading Market (other than the OTC QB, OTC QX or OTC Pink tier of
the OTC Markets Group, Inc.), a day on which the Common Stock is quoted in the
over-the-counter market as reported by the OTC QB, OTC QX or OTC Pink tier of
the OTC Markets Group, Inc. (or any similar organization or agency succeeding to
its functions of reporting prices); provided, that in the event that the Common
Stock is not listed or quoted as set forth in (i), (ii) and (iii) hereof, then
Trading Day shall mean a Business Day.

 

“Trading Market” means whichever of the New York Stock Exchange, the NYSE
American, the Nasdaq Global Select Market, the Nasdaq Global Market, the Nasdaq
Capital Market, the OTC Bulletin Board, the OTC QB, OTC QX or OTC Pink tier of
the OTC Markets Group, Inc. (or any similar organization or agency succeeding to
its functions of reporting prices) on which the Common Stock is listed or quoted
for trading on the date in question.

 

“Transaction Documents” means this Agreement, the Registration Rights Agreement,
the annexes and exhibits attached hereto and thereto, the Irrevocable Transfer
Agent Instructions and any other documents or agreements executed in connection
with the transactions contemplated hereunder.

 

“Transfer Agent” means Manhattan Transfer Registrar Company, with a mailing
address of 57 Eastwood Road, Miller Place, NY 11764, or any successor transfer
agent for the Company.

 

“Voting Debt” has the meaning set forth in Section 3.1(g).

 

5

 

 

Article 2
PURCHASE AND SALE

 

2.1         Closing.

 

(a)          Subject to the terms and conditions set forth in this Agreement, at
the Closing, the Company shall issue and sell to each Purchaser, and each
Purchaser shall, severally and not jointly, purchase from the Company, such
number of Shares equal to the quotient resulting from dividing (i) the
Subscription Amount for such Purchaser, as indicated opposite such Purchaser’s
name on Exhibit A hereto (the “Subscription Amount”), by (ii) the Purchase
Price, rounded down to the nearest whole Share.

 

(b)          The Closing of the purchase and sale of the Shares shall take place
at the offices of Company Counsel on the Closing Date or at such other
location(s) or remotely by electronic means as the Company and the Purchasers
holding or having the right to acquire at least a majority of the Shares to be
purchased at the Closing mutually agree.

 

(c)          On the Closing Date, the Company shall deliver to each Purchaser
(or its designated custodian in accordance with its delivery instructions) a
Stock Certificate (as defined below) representing the Shares being purchased by
such Purchaser hereunder (registered in the name of such Purchaser or its
nominee as set forth on the Stock Certificate Questionnaire) or evidence of a
book entry position, free and clear of all restrictive and other legends or
instructions (except as expressly provided in Section 4.1(c) hereof), evidencing
the number of Shares such Purchaser is purchasing hereunder, in each case
against payment by the Purchaser of its applicable Subscription Amount, in
United States dollars and in immediately available funds, by wire transfer to a
bank account designated by the Company. Notwithstanding anything to the contrary
set forth herein, no Purchaser shall be required to pay its Subscription Amount
for the Shares being purchased by such Purchaser until it (or its designated
custodian as set forth on the Stock Certificate Questionnaire) confirms receipt
of a Stock Certificate or evidence of a book entry position evidencing the
Shares being purchased hereunder.

 

2.2         Closing Deliveries.

 

(a)          On or prior to the Closing, the Company shall issue, deliver or
cause to be delivered or made available to each Purchaser the following (the
“Company Deliverables”):

 

(i)          this Agreement, duly executed by the Company;

 

(ii)         a legal opinion of Company Counsel dated as of the Closing Date, in
substantially the form attached hereto as Exhibit D, executed by such counsel
and addressed to the Purchasers;

 

(iii)        the Registration Rights Agreement, duly executed by the Company;

 

(iv)        one or more stock certificates, free and clear of all restrictive
and other legends, except as provided in Section 4.1(c) hereof, evidencing the
Shares subscribed for by the Purchasers hereunder to be registered in the name
of such Purchasers as set forth on the Stock Certificate Questionnaire included
as Exhibit C-2 hereto (the “Stock Certificates”) and delivered to the Company
pursuant to Section 2.2(b)(iv);

 

(v)          a certificate of the Secretary of the Company (the “Secretary
Certificate”), dated as of the Closing Date, (a) certifying the resolutions
adopted by the Board of Directors of the Company and any duly authorized
committee thereof approving the transactions contemplated by this Agreement and
the other Transaction Documents and the issuance of the Shares, (b) certifying
the current versions of the certificate of incorporation, as amended, and bylaws
of the Company and (c) certifying as to the signatures and authority of persons
signing the Transaction Documents and related documents on behalf of the
Company, in substantially the form attached hereto as Exhibit F;

 

6

 

 

(vi)        a certificate (the “Compliance Certificate”), dated as of the
Closing Date and signed by the Company’s Chief Executive Officer or its Chief
Financial Officer, certifying to the fulfillment of the conditions specified in
Sections 5.1(a) and (b), in substantially the form attached hereto as Exhibit G;

 

(vii)       a certificate evidencing the formation and good standing of the
Company issued by the Secretary of State of the State of Delaware, as of a date
within five (5) days of the Closing Date; and

 

(viii)      a certified copy of the Certificate of Incorporation, as certified
by the Secretary of State of the State of Delaware, as of a date within ten
(10) days of the Closing Date.

 

(b)          On or prior to the Closing, each Purchaser shall deliver or cause
to be delivered to the Company the following (the “Purchaser Deliverables”):

 

(i)           this Agreement, duly executed by such Purchaser;

 

(ii)          the Registration Rights Agreement, duly executed by such
Purchaser;

 

(iii)        its Subscription Amount, in United States dollars and in
immediately available funds, by wire transfer to the account provided by the
Company;

 

(iv)        a fully completed and duly executed Selling Stockholder
Questionnaire in the form attached as Annex B to the Registration Rights
Agreement;

 

(v)          a fully completed and duly executed Accredited Investor
Questionnaire in the form attached hereto as Exhibit C-1; and

 

(vi)         a fully completed and duly executed Stock Certificate Questionnaire
in the form attached hereto as Exhibit C-2.

 

Article 3
REPRESENTATIONS AND WARRANTIES

 

3.1         Representations and Warranties of the Company. The Company hereby
represents and warrants as of the date hereof and the Closing Date (except for
the representations and warranties that speak as of a specific date, which shall
be made as of such date) to each of the Purchasers that except as disclosed in
the SEC Reports and the disclosure schedule delivered by the Company hereunder
(the “Disclosure Schedule”), which disclosure shall be deemed a part of this
Article 3 and shall qualify any representations and warranties made by the
Company herein to the extent of the applicable disclosure:

 

(a)          Subsidiaries. Except as set forth on Section 3.1(a) of the
Disclosure Schedule, the Company has no direct or indirect Subsidiaries other
than Corindus, Inc., a Delaware corporation and wholly-owned subsidiary of the
Company, and Corindus Security Corporation, a Delaware corporation and
wholly-owned subsidiary of the Company. The Company owns, directly or
indirectly, all of the capital stock or comparable equity interests of each
Subsidiary free and clear of any and all Liens, and all the issued and
outstanding shares of capital stock or comparable equity interest of each
Subsidiary are validly issued and are fully paid and non-assessable.

 

7

 

 

(b)          Organization and Qualification. The Company and each Subsidiary is
an entity duly incorporated, validly existing and in good standing under the
laws of the jurisdiction of its incorporation, with the requisite corporate
power and authority to own or lease and use its properties and assets and to
carry on its business as currently conducted. The Company and its Subsidiaries
are not in violation of any of the provisions of their certificate of
incorporation or bylaws. The Company and each of its Subsidiaries are duly
qualified to conduct business and are in good standing as a foreign corporation
or other entity in each jurisdiction in which the nature of the business
conducted or property owned by them makes such qualification necessary, except
where the failure to be so qualified or in good standing, as the case may be,
would not reasonably be expected to result in a Material Adverse Effect.

 

(c)          Authorization; Enforcement; Validity. The Company has the requisite
corporate power and authority to enter into and to consummate the transactions
contemplated by each of the Transaction Documents to which it is a party and
otherwise to carry out its obligations hereunder and thereunder. The execution
and delivery of each of the Transaction Documents to which it is a party by the
Company and the consummation by it of the transactions contemplated hereby and
thereby (including, but not limited to, the sale and delivery of the Shares)
have been duly authorized by all necessary corporate action on the part of the
Company, and no further corporate action is required by the Company, its Board
or its stockholders in connection therewith other than in connection with the
Required Approvals. Each of the Transaction Documents to which it is a party has
been (or upon delivery will have been) duly executed by the Company and is, or
when delivered in accordance with the terms hereof, will constitute the legal,
valid and binding obligation of the Company enforceable against the Company in
accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation or
similar laws relating to, or affecting generally the enforcement of, creditors’
rights and remedies or by other equitable principles of general application or
insofar as indemnification and contribution provisions may be limited by
applicable law. There are no shareholder agreements, voting agreements, or other
similar arrangements with respect to the Company’s capital stock (i) to which
the Company is a party or, (ii) to the Company’s Knowledge, between or among any
of the Company’s stockholders.

 

(d)          Non Contravention. The execution, delivery and performance by the
Company of the Transaction Documents to which it is a party and the consummation
by the Company of the transactions contemplated hereby or thereby (including,
without limitation, the issuance of the Shares) do not and will not (i)  violate
any provisions of the Company’s or its Subsidiaries’ certificate of
incorporation or bylaws, (ii) constitute a default (or an event that with notice
or lapse of time or both would become a default) under, result in the creation
of any Lien upon any of the properties or assets of the Company or give to
others any rights of termination, amendment, acceleration or cancellation (with
or without notice, lapse of time or both) of, any indenture, contract, lease,
mortgage, deed of trust, note agreement, loan agreement or other agreement,
obligation, condition, covenant or instrument to which the Company or any of its
Subsidiaries is a party or bound or to which its or their property is subject or
(iii) subject to the Required Approvals, conflict with, result in a violation
of, or imposition of any Lien, upon any property or assets of the Company
pursuant to any law, rule, regulation, order, judgment, injunction, decree or
other restriction of any court, regulatory body, administrative agency,
governmental authority, arbitrator or other authority to which the Company or
its Subsidiaries are subject (including federal and state securities laws and
regulations and the rules and regulations, assuming the correctness of the
representations and warranties made by the Purchasers herein, of any
self-regulatory organization to which the Company or its securities are subject,
including all applicable Trading Markets), or by which any property or asset of
the Company is bound or affected), except in the case of clause (ii) and clause
(iii) such as would not individually reasonably be expected to have a Material
Adverse Effect.

 

8

 

 

(e)          Filings, Consents and Approvals. The Company is not required to
obtain any consent, waiver, approval, authorization or order of, qualification,
designation, declaration, give any notice to, or make any filing or registration
with, any court or other federal, state, local or other governmental authority
or other Person in connection with the execution, delivery and performance by
the Company of the Transaction Documents (including the issuance of the Shares),
other than (i) the filing with the Commission of one or more Registration
Statements in accordance with the requirements of the Registration Rights
Agreement, (ii) filings required by applicable state securities laws after the
date hereof, (iii) the filing of a Notice of Sale of Securities on Form D with
the Commission under Regulation D of the Securities Act, (iv) the filing of any
requisite notices and/or application(s) to the Principal Trading Market for the
issuance and sale of the Shares and the listing of the Shares for trading or
quotation, as the case may be, thereon in the time and manner required thereby
(which will be made and approved prior to the Closing), (v) the filings required
in accordance with Section 4.6 of this Agreement and (vi) those that have been
made or obtained prior to the date of this Agreement satisfying the requirements
thereof (collectively, the “Required Approvals”).

 

(f)          Issuance of the Securities. The Shares have been duly authorized
and, when issued and paid for in accordance with the terms of the Transaction
Documents, will be duly and validly issued, fully paid and non-assessable and
free and clear of all Liens, other than restrictions on transfer provided for in
the Transaction Documents or imposed by applicable securities laws, and shall
not be subject to preemptive or similar rights. Assuming the accuracy of the
representations and warranties of the Purchasers in this Agreement, the Shares
will be issued in compliance with all applicable federal and state securities
laws.

 

(g)         Capitalization. The capitalization of the Company is as described in
the SEC Reports, except (i) as set forth on Section 3.1(g) of the Disclosure
Schedule and (ii) for issuances pursuant to this Agreement, stock option
exercises, issuances pursuant to equity incentive plans or exercises of
warrants. The Company has not issued any capital stock since the date of its
most recently filed SEC Report other than to reflect stock option and warrant
exercises that do not, individually or in the aggregate, have a material effect
on the issued and outstanding capital stock, options and other securities of the
Company. No Person has any right of first refusal, preemptive right, right of
participation, or any similar right to participate in the transactions
contemplated by the Transaction Documents that have not been effectively waived
as of the Closing Date. Except as set forth on Section 3.1(g) of the Disclosure
Schedule, there are no bonds, debentures, notes or other indebtedness having
general voting rights (or convertible into securities having such rights)
(“Voting Debt”) and no outstanding options, warrants, calls, subscriptions or
other rights, agreements, arrangements or commitments relating to the issued or
unissued capital stock of the Company, obligating the Company to issue,
transfer, sell, redeem, purchase, repurchase or otherwise acquire or cause to be
issued, transferred, sold, redeemed, purchased, repurchased or otherwise
acquired any capital stock or Voting Debt of, or other equity interests in, the
Company or securities or rights convertible into or exchangeable for such shares
or equity interests or obligations of the Company to grant, extend or enter into
any such option, warrant, call, subscription or other right, arrangement or
commitment. Except as set forth on Section 3.1(g) of the Disclosure Schedule,
the issuance and sale of the Shares will not obligate the Company to issue
shares of Common Stock or other securities to any Person (other than the
Purchasers) and will not trigger any anti-dilution or price adjustment rights.
All of the outstanding shares of capital stock of the Company are validly
issued, fully paid and nonassessable, have been issued in compliance in all
material respects with all applicable federal and state securities laws, and
none of such outstanding shares was issued in violation of any preemptive rights
or similar rights to subscribe for or purchase securities which violation would
have or would reasonably be expected to result in a Material Adverse Effect.
Except as set forth on Section 3.1(g) of the Disclosure Schedule, there are no
registration rights, stockholders agreements, voting agreements or other similar
agreements with respect to the Company’s capital stock to which the Company is a
party or, to the Company’s Knowledge, between or among any of the Company’s
stockholders.

 

9

 

 

(h)         SEC Reports. The Company has filed all reports, schedules, forms,
statements and other documents required to be filed by it under the Exchange
Act, including pursuant to Section 13, 14(a) and 15(d) thereof, for twelve (12)
months preceding and including the Closing Date (the foregoing materials,
including the exhibits thereto and documents incorporated by reference therein,
being collectively referred to herein as the “SEC Reports” and together with
this Agreement, including the Disclosure Schedule hereto, each as amended and
supplemented to date, the “Disclosure Materials”), on a timely basis or has
received a valid extension of such time of filing and has filed any such SEC
Reports prior to the expiration of any such extension. As of their respective
filing dates (or, if amended prior to the date of this Agreement, when amended),
all SEC Reports complied in all material respects with the requirements of the
Exchange Act and the rules and regulations of the Commission promulgated
thereunder.  None of the SEC Reports as of their respective dates contained any
untrue statement of material fact or omitted to state a material fact required
to be stated therein or necessary to make the statements made therein, in light
of the circumstances under which they were made, not misleading. There is no
transaction, arrangement, or other relationship between the Company (or any
Subsidiary) and any unconsolidated or other off balance sheet entity that is
required to be disclosed by the Company in its Exchange Act filings that is not
so disclosed. Each franchise, contract or other document of a character required
to be described in the SEC Reports or to be filed as an exhibit to the SEC
Reports under the Securities Act and the rules and regulations promulgated
thereunder is so described or filed.

 

(i)           Financial Statements. The consolidated financial statements of the
Company included in the SEC Reports comply in all material respects with
applicable accounting requirements and the rules and regulations of the
Commission with respect thereto as in effect at the time of filing. Such
financial statements have been prepared in accordance with GAAP applied on a
consistent basis during the periods involved, except as may be otherwise
specified in such financial statements or the notes thereto, and fairly present
in all material respects the consolidated financial position of the Company and
its consolidated Subsidiaries taken as a whole as of and for the dates thereof
and the results of operations and cash flows for the periods then ended,
subject, in the case of unaudited statements, to normal, year-end audit
adjustments. As of the date hereof, there are no disagreements between the
Company and its independent accounting firm on any matter of accounting
principles or practices, financial statement disclosure, or auditing scope or
procedure relating to the Company’s fiscal 2018 audit or otherwise that, if not
resolved to the satisfaction of the accounting firm, would result in the
accounting firm referencing such disagreement in its audit report for such
fiscal year.

 

(j)          Tax Matters. The Company and each of its Subsidiaries (i) has
prepared and filed all foreign, federal and state income and all other tax
returns, reports and declarations required to be filed prior to the date hereof
by any jurisdiction to which it is subject, which are correct and complete in
all material respects for the periods to which such tax returns relate, (ii) has
paid all taxes and other governmental assessments and charges that are material
in amount, shown or determined to be due prior to the date hereof on such
returns, reports and declarations, except those being contested in good faith,
with respect to which adequate reserves have been set aside on the books of the
Company and (iii) has set aside on its books provisions reasonably adequate for
the payment of all taxes for periods subsequent to the periods to which such
returns, reports or declarations apply, except where the failure to so file or
pay or set aside provisions for any such tax, assessment, charge or return would
not reasonably be expected to have a Material Adverse Effect. There are in
effect no waivers of applicable statutes of limitations with respect to taxes
for any year.

 

10

 

 

(k)         Material Changes. Since the date of the latest balance sheet
included in the financial statements contained within the SEC Reports, except as
specifically disclosed in the SEC Reports (i) there have been no events,
occurrences or developments that have had or would reasonably be expected to
have a Material Adverse Effect, (ii) the Company has not incurred any material
liabilities (contingent or otherwise) other than (A) trade payables, accrued
expenses and other liabilities incurred in the ordinary course of business
consistent with past practice and (B) liabilities not required to be reflected
in the Company’s financial statements pursuant to GAAP or to be disclosed in
filings made with the Commission, (iii) the Company has not materially altered
its method of accounting or the manner in which it keeps its accounting books
and records, (iv) the Company has not declared or made any dividend or
distribution of cash or other property to its stockholders, other than the
quarterly dividends payable on the Company’s outstanding shares of Series A
Convertible Preferred Stock, $0.0001 par value per share, or purchased, redeemed
or made any agreements to purchase or redeem any shares of its capital stock
(other than in connection with repurchases of unvested stock issued to employees
of the Company), (v) the Company has not issued any equity securities to any
officer, director or Affiliate, except Common Stock or other equity securities
issued in the ordinary course pursuant to existing Company stock option or stock
purchase plans or executive and director corporate arrangements disclosed in the
SEC Reports, (vi) there has not been any material change or amendment to, or any
waiver of any material right under, any Material Contract under which the
Company or any of its assets is bound or subject, and (vii) there have not been
any changes in the authorized capital, assets, liabilities, financial condition,
business or operations of the Company from that reflected in the latest
financial statements contained in the SEC Reports except changes in the ordinary
course of business which have not had or would not reasonably be expected to
have, either individually or in the aggregate, a Material Adverse Effect. Except
as set forth on Section 3.1(k) of the Disclosure Schedule, neither the Company
nor any of its Subsidiaries has taken any steps to seek protection pursuant to
any law or statute relating to bankruptcy, insolvency, reorganization,
receivership, liquidation or winding up, nor does the Company or any Subsidiary
have any knowledge or reason to believe that any of their respective creditors
intend to initiate involuntary bankruptcy proceedings or any actual knowledge of
any fact which would reasonably lead a creditor to do so.

 

(l)          Environmental Matters. To the Company’s Knowledge, the Company
(i) is not in violation of any statute, rule, regulation, decision or order of
any governmental agency or body or any court, domestic or foreign, relating to
the use, disposal or release of hazardous or toxic substances or relating to the
protection or restoration of the environment or human exposure to hazardous or
toxic substances (collectively, “Environmental Laws”), (ii) does not own or
operate any real property contaminated with any substance that is in violation
of any Environmental Laws, (iii) is not liable for any off-site disposal or
contamination pursuant to any Environmental Laws, and (iv) is not subject to any
claim relating to any Environmental Laws; which violation, contamination,
liability or claim has had or would have a Material Adverse Effect; and there is
no pending or, to the Company’s Knowledge, threatened investigation that might
lead to such a claim. The Company and each of its Subsidiaries have received and
are in compliance with all permits, licenses or other approvals required of them
under applicable Environmental Laws to conduct its business, except where such
non-compliance or failure to receive required permits, licenses or other
approvals would not, individually or in the aggregate, have or reasonably be
expected to have a Material Adverse Effect. Neither the Company nor any of its
Subsidiaries has been named as a “potentially responsible party” under the
Comprehensive Environmental Response, Compensation, and Liability Act of 1980,
as amended.

 

(m)        Litigation. There is no Action which (i) adversely affects or
challenges the legality, validity or enforceability of any of the Transaction
Documents or the Shares, or (ii) would reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect. Neither the Company
nor any Subsidiary, nor to the Company’s Knowledge any director or officer
thereof, is or has been the subject of any Action involving a claim of violation
of or liability under federal or state securities laws or a claim of breach of
fiduciary duty. There has not been, and to the Company’s Knowledge there is not
pending or contemplated, any investigation by the Commission involving the
Company or, to the Company’s Knowledge, any current or former director or
officer of the Company. The Commission has not issued any stop order or other
order suspending the effectiveness of any registration statement filed by the
Company or any of its Subsidiaries under the Exchange Act or the Securities Act.
There are no outstanding orders, judgments, injunctions, awards or decrees of
any court, arbitrator or governmental or regulatory body against the Company or,
to the Company’s Knowledge, any executive officers or directors of the Company
in their capacities as such, which individually or in the aggregate, would
reasonably be expected to have a Material Adverse Effect.

 

11

 

 

(n)         Employment Matters. No labor dispute exists or, to the Company’s
Knowledge, is imminent with respect to any of the employees of the Company or
its Subsidiaries or any of its principal suppliers or contractors which would
have a Material Adverse Effect. None of the Company’s employees is a member of a
union that relates to such employee’s relationship with the Company, and the
Company is not a party to a collective bargaining agreement.

 

(o)         Compliance. The Company and its Subsidiaries (i) are not in default
under or in violation of (and no event has occurred that has not been waived
that, with notice or lapse of time or both, would result in a default by the
Company or its Subsidiaries), nor has the Company or any of its Subsidiaries
received written notice of a claim that it is in default under or that it is in
violation of, any indenture, loan or credit agreement or any other Material
Contract (whether or not such default or violation has been waived), (ii) are
not in violation of any order of any court, arbitrator or governmental body
having jurisdiction over the Company, its Subsidiaries or their properties or
assets; and (iii) are in compliance with, and have not receipted notice that
they are in violation of, all statutes, laws, ordinances, rules and regulations
applicable to the Company and its Subsidiaries or to the Company Products
(“Applicable Laws”), including without limitation, all applicable rules and
regulations of the Food and Drug Administration (the “FDA”), except in each case
as would not, individually or in the aggregate, have a Material Adverse Effect.

 

(p)          Regulatory Permits. The Company and each of its Subsidiaries
possesses all licenses, certificates, approvals, permits and other
authorizations and supplements or amendments thereto issued by all applicable
federal, state, local or foreign regulatory authorities necessary to conduct
their respective businesses (“Material Permits”), including, without limitation,
the FDA, such Material Permits are in full force and effect, and (i) neither the
Company nor any of its Subsidiaries has not received any notice of any adverse
finding, warning letter, assertion of noncompliance with, or adverse proceedings
relating to the any such Material Permits; (ii) the Company has no Knowledge of
any facts or circumstances that the Company would reasonably expect to give rise
to the revocation or modification of any Material Permits; (iii) neither the
Company nor any of its Subsidiaries has received written notice of any ongoing
claim, action, suit, proceeding, hearing, enforcement, investigation,
arbitration or other action from any governmental entity or third party alleging
that any product manufactured by or on behalf of the Company or any of its
Subsidiaries or out-licensed by the Company or any of its Subsidiaries
(a “Company Product”), operation or activity related to a Company Product is in
violation of any Applicable Laws or a Material Permit or has any knowledge that
any such governmental entity or third party is considering any such claim,
litigation, arbitration, action, suit, investigation or proceeding; (iv) neither
the Company nor any of its Subsidiaries has received written notice that any
governmental entity has taken, is taking or intends to take action to limit,
suspend, modify or revoke any Material Permit or has any knowledge that any such
governmental entity has threatened or is considering such action with respect to
a Company Product; and (v) the Company and each of its Subsidiaries have filed,
obtained, maintained or submitted all reports, documents, forms, notices,
applications, records, claims, submissions and supplements or amendments as
required by any Applicable Laws or Material Permits and that all such reports,
documents, forms, notices, applications, records, claims, submissions and
supplements or amendments were complete, correct and not misleading on the date
filed (or were corrected or supplemented by a subsequent submission). To the
Company’s knowledge, neither the Company nor any of its Subsidiaries, directors,
officers, employees or agents, has made, or caused the making of, any false
statements on, or material omissions from, any other records or documentation
prepared or maintained to comply with the requirements of the FDA or any other
governmental entity.

 

(q)          Title to Assets. The Company does not own any real property. The
Company and its Subsidiaries have good and marketable title to all tangible
personal property owned by them which is material to the business of the Company
and its Subsidiaries, taken as a whole, in each case free and clear of all Liens
except such as do not materially affect the value of such property and do not
materially interfere with the use made and proposed to be made of such property
by the Company or its Subsidiaries and except for Liens for the payment of
federal, state or other taxes for which appropriate reserves have been made in
accordance with GAAP and the payment of which is not delinquent or subject to
penalties. Any real property and facilities held under lease by the Company or
its Subsidiaries are held by them under valid, subsisting and enforceable leases
with such exceptions as are not material and do not materially interfere with
the use made of such property and buildings by the Company or its Subsidiaries.

 

12

 

 

(r)          Intellectual Property. The Company and its Subsidiaries
collectively own, possess, license or have other rights to use all material
foreign and domestic patents, patent applications, trade and service marks,
trade and service mark registrations, trade names, copyrights, licenses,
inventions, trade secrets, technology, know-how and other proprietary rights and
processes necessary for the conduct of their businesses, taken as a whole, as
now conducted or as proposed in the SEC Reports to be conducted (collectively,
the “Intellectual Property”). To the Company’s Knowledge, (i) there are no
rights of third parties to any Intellectual Property, other than as licensed by
the Company; (ii) the Company’s or its Subsidiaries’ use of any such
Intellectual Property in the conduct of its business as presently conducted does
not infringe upon the rights of any third parties; (ii) there is no infringement
by third parties of any such Intellectual Property; (iii) there is no pending or
threatened Action challenging the Company’s rights in or to or scope of any such
Intellectual Property; (iv) there is no pending or threatened Action challenging
the validity or scope of any such Intellectual Property; and (v) there is no
pending or threatened Action that the Company infringes or otherwise violates
any patent, trademark, copyright, trade secret or other proprietary rights of
others. The Company is not aware of any facts required to be disclosed to the
U.S. Patent and Trademark Office which have not been disclosed to the U.S.
Patent and Trademark Office and which would preclude the grant of a patent in
connection with any patent application of the Intellectual Property or could
form the basis of a finding of invalidity with respect to any issued patents of
the Intellectual Property.  The Company and its Subsidiaries collectively have
taken reasonable security measures to protect the secrecy, confidentiality and
value of all of the Intellectual Property, except where the failure to do so
would not, individually or in the aggregate, have or reasonably be expected to
have a Material Adverse Effect.

 

(s)          Insurance. The Company and each of its Subsidiaries is insured by
insurers of recognized financial responsibility against such losses and risks
and in such amounts as are reasonable and customary in the business in which it
is engaged; all policies of insurance and fidelity or surety bonds insuring the
Company and each of its Subsidiaries or their respective businesses, assets,
employees, officers and directors are in full force and effect; the Company and
each of its Subsidiaries is in compliance with the terms of such policies and
instruments in all material respects; there are no claims by the Company or any
of its Subsidiaries under any such policy or instrument as to which any
insurance company is denying liability or defending under a reservation of
rights clause; and neither the Company nor any of its Subsidiaries has been
refused any insurance coverage sought or applied for. The Company has not
received any notice of cancellation of any such insurance, nor does the Company
have any Knowledge that it will be unable to renew its existing insurance
coverage for the Company as and when such coverage expires or to obtain similar
coverage from similar insurers as may be necessary to continue its business
without a significant increase in cost.

 

(t)           Transactions with Affiliates and Employees. None of the officers
or directors of the Company and, to the Company’s Knowledge, none of the
employees of the Company, is presently a party to any transaction with the
Company or to a transaction presently contemplated by the Company (other than
for services as employees, officers and directors) that would be required to be
disclosed by the Company pursuant to Item 404 of Regulation S-K promulgated
under the Securities Act, except as contemplated by the Transaction Documents or
set forth in the SEC Reports.

 

13

 

 

(u)          Internal Accounting Controls. The Company maintains a system of
internal accounting controls sufficient to provide reasonable assurance that (i)
transactions are executed in accordance with management’s general or specific
authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
asset and liability accountability, (iii) access to assets or incurrence of
liabilities is permitted only in accordance with management’s general or
specific authorization, and (iv) the recorded accountability for assets and
liabilities is compared with the existing assets and liabilities at reasonable
intervals and appropriate action is taken with respect to any differences. The
Company’s internal controls over financial reporting (as defined in
Rule 13a-15(f) under the Exchange Act) are effective to provide reasonable
assurance regarding the reliability of financial reporting and the preparation
of financial statements for external purposes in accordance with generally
accepted accounting principles and the Company is not aware of any material
weakness in its internal controls over financial reporting. 

 

(v)          Sarbanes-Oxley. Except as disclosed in the SEC Reports, the Company
is in compliance in all material respects with all of the provisions of the
Sarbanes-Oxley Act of 2002 which are applicable to it. The Company has
established disclosure controls and procedures (as such term is defined in Rule
13a-15(e) and 15d-15(e) under the Exchange Act) for the Company and designed
such disclosure controls and procedures to ensure that information required to
be disclosed by the Company in the reports it files or submits under the
Exchange Act is recorded, processed, summarized and reported, within the time
periods specified in the Commission’s rules and forms. The Company’s certifying
officers have evaluated the effectiveness of the Company’s disclosure controls
and procedures as of the end of the period covered by the Company’s most
recently filed periodic report under the Exchange Act (such date, the
“Evaluation Date”). The Company presented in its most recently filed periodic
report under the Exchange Act the conclusions of the certifying officers about
the effectiveness of the disclosure controls and procedures based on their
evaluations as of the Evaluation Date) and such disclosure controls and
procedures are effective. Since the Evaluation Date, there have been no changes
in the Company’s internal control over financial reporting (as such term is
defined in the Exchange Act) that have materially affected, or are reasonably
likely to materially affect, the Company’s internal control over financial
reporting.

 

(w)         Certain Fees. No person or entity will have, as a result of the
transactions contemplated by this Agreement, any valid right, interest or claim
against or upon the Company or a Purchaser for any commission, fee or other
compensation pursuant to any agreement, arrangement or understanding entered
into by or on behalf of the Company.

 

(x)          Private Placement. Assuming the accuracy of the Purchasers’
representations and warranties set forth in Section 3.2 of this Agreement
(without giving effect to any materiality qualifiers therein) and the accuracy
of the information disclosed by each Purchaser in the Accredited Investor
Questionnaire delivered pursuant to Section 2.2(b)(iv) and Section 5.3(d), no
registration under the Securities Act is required for the offer and sale of the
Shares by the Company to the Purchasers under the Transaction Documents.

 

(y)          No General Solicitation. Neither the Company nor any Person acting
on its behalf has conducted any “general solicitation” or “general advertising”
(as those terms are used in Regulation D) in connection with the offer or sale
of any of the Shares.

 

(z)          No Integrated Offering. Assuming the accuracy of the Purchasers’
representations and warranties set forth in Section 3.2 (without giving effect
to any materiality qualifiers therein), neither the Company nor any Person
acting on its behalf has, directly or indirectly, at any time within the past
six (6) months, made any offers or sales of any Company security or solicited
any offers to buy any security under circumstances that would (i) eliminate the
availability of the exemption from registration under Section 4(a)(2) or
Regulation D under the Securities Act in connection with the offer and sale by
the Company of the Shares as contemplated hereby or (ii) cause the Offering of
the Shares pursuant to the Transaction Documents to be integrated with prior
offerings by the Company for purposes of any applicable law, regulation or
shareholder approval provisions, including, without limitation, under the rules
and regulations of any Trading Market on which any of the securities of the
Company are listed or designated.

 

14

 

 

(aa)        Registration Rights. Other than the Purchasers pursuant to the
Registration Rights Agreement or as disclosed in Section 3.1(aa) of the
Disclosure Schedule, no Person has any right to cause the Company to effect the
registration under the Securities Act of any securities of the Company.

 

(bb)       Listing and Maintenance Requirements. The Company’s Common Stock is
registered pursuant to Section 12(b) of the Exchange Act, and the Company has
taken no action designed to terminate the registration of the Common Stock under
the Exchange Act, nor has the Company received any notification that the
Commission is contemplating terminating such registration. There are no
proceedings pending or, to the Company’s Knowledge, threatened against the
Company relating to the continued listing of the Company’s common stock on the
Principal Trading Market and the Company has not, in the 12 months preceding the
date hereof, received written notice from any Trading Market on which the Common
Stock is listed or quoted to the effect that the Company is not in compliance
with the listing or maintenance requirements of such Trading Market. The Company
is in compliance with all listing and maintenance requirements of the Principal
Trading Market on the date hereof and the issuance of the Shares will not
violate any such listing or maintenance requirements.

 

(cc)        Application of Takeover Protections; Rights Agreements. The Company
and its board of directors have taken all necessary action, if any, in order to
render inapplicable any control share acquisition, business combination, poison
pill (including any distribution under a rights agreement) or other similar
anti-takeover provision under the Company’s charter documents or the laws of the
State of Delaware that is or could reasonably be expected to become applicable
to any of the Purchasers as a result of the Purchasers and the Company
fulfilling their obligations or exercising their rights under the Transaction
Documents, including, without limitation, the Company’s issuance of the Shares
and the Purchasers’ ownership of the Shares. The Company has not adopted a
stockholder rights plan or similar arrangement relating to accumulations of
beneficial ownership of Common Stock or a change in control of the Company.

 

(dd)        Off Balance Sheet Arrangements. There is no transaction,
arrangement, or other relationship between the Company and an unconsolidated or
other off balance sheet entity that is required to be disclosed by the Company
in its SEC Reports (including, for purposes hereof, any that are required to be
disclosed in a Form 10) and is not so disclosed or that otherwise would have a
Material Adverse Effect.

 

(ee)        Foreign Corrupt Practices. Neither the Company nor any of its
Subsidiaries, nor to the Company’s Knowledge, any agent or other person acting
on behalf of the Company or its Subsidiaries, has: (i) directly or indirectly,
used any funds for unlawful contributions, gifts, entertainment or other
unlawful expenses related to foreign or domestic political activity, (ii) made
any unlawful payment to foreign or domestic government officials or employees or
to any foreign or domestic political parties or campaigns from corporate funds,
(iii) failed to disclose fully any contribution made by the Company (or made by
any person acting on its behalf of which the Company is aware) which is in
violation of law or (iv) taken any action, directly or indirectly, that would
result in a violation by the Company or such persons of the Foreign Corrupt
Practices Act of 1977, as amended, and the rules and regulations thereunder.

 

(ff)         Money Laundering Laws. The operations of the Company and its
Subsidiaries are and have been conducted at all times in compliance with
applicable financial recordkeeping and reporting requirements and the money
laundering statutes and the rules and regulations thereunder and any related or
similar rules, regulations or guidelines, issued, administered or enforced by
any governmental agency (collectively, the “Money Laundering Laws”) and no
action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Company or any of its
Subsidiaries with respect to the Money Laundering Laws is pending or, to the
Knowledge of the Company, threatened.

 

15

 

 

(gg)       OFAC. Neither the Company nor any of its Subsidiaries nor, to the
Knowledge of the Company, any director, officer, agent or employee of the
Company or any of its Subsidiaries (i) is currently subject to any sanctions
administered or imposed by the United States (including any administered or
enforced by the Office of Foreign Assets Control of the U.S. Treasury
Department, the U.S. Department of State, or the Bureau of Industry and Security
of the U.S. Department of Commerce), the United Nations Security Council, the
European Union, or the United Kingdom (including sanctions administered or
controlled by Her Majesty’s Treasury) (collectively, “Sanctions” and such
persons, “Sanction Persons”) or (ii) will, directly or indirectly, use the
proceeds of this offering, or lend, contribute or otherwise make available such
proceeds to any subsidiary, joint venture partner or other person in any manner
that will result in a violation of any economic Sanctions by, or could result in
the imposition of Sanctions against, any person (including any person
participating in the offering, whether as underwriter, advisor, investor or
otherwise). Neither the Company nor any of its Subsidiaries nor, to the
Knowledge of the Company, any director, officer, agent, or employee of the
Company or any of its Subsidiaries, is a person that is, or is 50% or more owned
or otherwise controlled by a person that is: (i) the subject of any Sanctions;
or (ii) located, organized or resident in a country or territory that is, or
whose government is, the subject of Sanctions that broadly prohibit dealings
with that country or territory (collectively, “Sanctioned Countries” and each, a
“Sanctioned Country”). To the Knowledge of the Company, neither the Company nor
any of its Subsidiaries has engaged in any dealings or transactions with or for
the benefit of a Sanctioned Person, or with or in a Sanctioned Country, in the
preceding three years, nor does the Company or its Subsidiaries have any plans
to increase their respective dealings or transactions with Sanctioned Persons,
or with or in Sanctioned Countries.

 

(hh)       Transfer Taxes.  There are no transfer taxes or other similar fees or
charges under Federal law or the laws of any state, or any political subdivision
thereof, required to be paid in connection with the execution and delivery of
this Agreement or the issuance by the Company or sale by the Company of the
Shares.

 

(ii)         Investment Company.  The Company is not and, after giving effect to
the offering and sale of the Shares, will not be an “investment company” as
defined in the Investment Company Act of 1940, as amended.

 

(jj)         Price of Common Stock.  The Company has not, and to the Company’s
Knowledge no one acting on its behalf has, taken, directly or indirectly, any
action designed to cause or result in, or that has constituted or that might
reasonably be expected to constitute the stabilization or manipulation of the
price of any securities of the Company to facilitate the sale or resale of the
Shares.

 

16

 

 

(kk)       ERISA.  None of the following events has occurred or exists: (i) a
failure to fulfill the obligations, if any, under the minimum funding standards
of Section 302 of the United States Employee Retirement Income Security Act of
1974, as amended (“ERISA”), and the regulations and published interpretations
thereunder with respect to a Plan that is required to be funded, determined
without regard to any waiver of such obligations or extension of any
amortization period; (ii) an audit or investigation by the Internal Revenue
Service, the U.S. Department of Labor, the Pension Benefit Guaranty Corporation
or any other federal or state governmental agency or any foreign regulatory
agency with respect to the employment or compensation of employees by any of the
Company that would reasonably be expected to have a Material Adverse Effect;
(iii) any breach of any contractual obligation, or any violation of law or
applicable qualification standards, with respect to the employment or
compensation of employees by the Company that would reasonably be expected to
have a Material Adverse Effect. None of the following events has occurred or is
reasonably likely to occur: (i) a material increase in the aggregate amount of
contributions required to be made to all Plans in the current fiscal year of the
Company compared to the amount of such contributions made in the most recently
completed fiscal year of the Company; (ii) a material increase in the
“accumulated post-retirement benefit obligations” (within the meaning of
Statement of Financial Accounting Standards 106) of the Company compared to the
amount of such obligations in the most recently completed fiscal year of the
Company; (iii) any event or condition giving rise to a liability under Title IV
of ERISA that would reasonably be expected to have a Material Adverse Effect; or
(iv) the filing of a claim by one or more employees or former employees of the
Company related to their employment that would reasonably be expected to have a
Material Adverse Effect. For purposes of this paragraph, the term “Plan” means a
plan (within the meaning of Section 3(3) of ERISA) subject to Title IV of ERISA
with respect to which the Company may have any liability.

 

(ll)         No “Bad Actor” Disqualification.  To the Company’s Knowledge, no
Covered Person is subject to any of the “bad actor” disqualifications described
in Rule 506(d)(1)(i) to (viii) under the Securities Act (“Disqualification
Events”), except for a Disqualification Event covered by Rule 506(d)(2) or
(d)(3) under the Securities Act. The Company has complied, to the extent
applicable, with any disclosure obligations under Rule 506(e) under the
Securities Act. “Covered Persons” are those persons specified in
Rule 506(d)(1) under the Securities Act, including the Company; any predecessor
or affiliate of the Company; any director, executive officer, other officer
participating in the offering, general partner or managing member of the
Company; any beneficial owner of 20% or more of the Company’s outstanding voting
equity securities, calculated on the basis of voting power; any promoter (as
defined in Rule 405 under the Securities Act) connected with the Company in any
capacity at the time of the sale of the Shares; and any person that has been or
will be paid (directly or indirectly) remuneration for solicitation of
purchasers in connection with the sale of the Shares (a “Solicitor”), any
general partner or managing member of any Solicitor, and any director, executive
officer or other officer participating in the offering of any Solicitor or
general partner or managing member of any Solicitor.

 

(mm)     Registration Eligibility.  To the Knowledge of the Company, the Company
is eligible to register the resale of the Shares by the Purchasers using
Form S-3 promulgated under the Securities Act.

 

(nn)       Disclosure.  The Company understands and confirms that the Purchasers
will rely on the foregoing representations in effecting transactions in
securities of the Company. The Disclosure Materials, and all due diligence
materials regarding the Company, its business and the transactions contemplated
hereby that are not projections or forward-looking statements, furnished by or
on behalf of the Company to any Purchaser in connection with such Purchaser’s
evaluation of the Company are, when taken together with the Disclosure
Materials, true and correct in all material respects and do not contain any
untrue statement of a material fact or omit to state any material fact necessary
in order to make the statements made therein, in light of the circumstances
under which they were made, not misleading. All projections and forward-looking
statements regarding the Company and its business, furnished by or on behalf of
the Company to any Purchaser in connection with such Purchaser’s evaluation of
the Company, were made on a good faith, reasonable basis by Company management.

 

17

 

 

3.2         Representations and Warranties of the Purchasers. Each Purchaser
hereby, for itself and for no other Purchaser, represents and warrants as of the
date hereof and as of the Closing Date to the Company as follows:

 

(a)          Organization; Authority. Such Purchaser is an entity duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization with the requisite corporate, partnership,
limited liability company or other similar power and authority to enter into and
to consummate the transactions contemplated by the Transaction Documents to
which it is a party and otherwise to carry out its obligations hereunder and
thereunder. The execution, delivery and performance by such Purchaser of the
transactions contemplated by this Agreement have been duly authorized by all
necessary corporate or, if such Purchaser is not a corporation, such
partnership, limited liability company or other applicable like action, on the
part of such Purchaser. Each Transaction Document to which it is a party has
been (or, upon delivery, will have been) duly executed by such Purchaser, and
when delivered by such Purchaser in accordance with the terms hereof, will
constitute the valid and legally binding obligation of such Purchaser,
enforceable against it in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally the enforcement of, creditors’ rights and remedies or by
other equitable principles of general application or insofar as indemnification
and contribution provisions may be limited by applicable law.

 

(b)          Non Contravention. The execution, delivery and performance by such
Purchaser of the Transaction Documents to which it is a party and the
consummation by such Purchaser of the transactions contemplated hereby and
thereby will not (i) result in a violation of the organizational documents of
such Purchaser, (ii) constitute a default (or an event which with notice or
lapse of time or both would become a default) under, or give to others any
rights of termination, amendment, acceleration or cancellation of, any
agreement, indenture or instrument to which such Purchaser is a party or
(iii) result in a violation of any law, rule, regulation, order, judgment or
decree (including federal and state securities laws) applicable to such
Purchaser, except in the case of clauses (ii) and (iii) above, for such
conflicts, defaults, rights or violations which would not, individually or in
the aggregate, reasonably be expected to have a material adverse effect on the
ability of such Purchaser to perform its obligations hereunder.

 

(c)          Investment Intent. Such Purchaser understands that the Shares are
“restricted securities” and have not been registered under the Securities Act or
any applicable state securities law and is acquiring the Shares as principal for
its own account and not with a view to, or for distributing or reselling such
Shares or any part thereof in violation of the Securities Act or any applicable
state securities laws. Such Purchaser is acquiring the Shares hereunder in the
ordinary course of its business. Such Purchaser does not presently have any
agreement, plan or understanding, directly or indirectly, with any Person to
distribute or effect any distribution of any of the Shares (or any securities
which are derivatives thereof) to or through any person or entity; such
Purchaser is not a registered broker-dealer under Section 15 of the Exchange Act
or an entity engaged in a business that would require it to be so registered as
a broker-dealer.

 

(d)          Purchaser Status. At the time such Purchaser was offered the
Shares, it was, and at the date hereof it is, an “accredited investor” as
defined in Rule 501(a) under the Securities Act, for the reason(s) specified on
the Accredited Investor Questionnaire attached hereto as completed by such
Purchaser, and such Purchaser shall submit to the Company such further
assurances of such status as may be reasonably requested by the Company.

 

(e)          General Solicitation. Such Purchaser is not purchasing the Shares
as a result of any advertisement, article, notice or other communication
regarding the Shares published in any newspaper, magazine or similar media or
broadcast over television or radio or presented at any seminar or any other
general advertisement.

 

(f)          Experience of Such Purchaser. Such Purchaser, either alone or
together with its representatives, has such knowledge, sophistication and
experience in business and financial matters so as to be capable of evaluating
the merits and risks of the prospective investment in the Shares, and has so
evaluated the merits and risks of such investment. Such Purchaser is able to
bear the economic risk of an investment in the Shares and, at the present time,
is able to afford a complete loss of such investment.

 

18

 

 

(g)         Access to Information. Such Purchaser acknowledges that it has had
the opportunity to review the Disclosure Materials and has been afforded (i) the
opportunity to ask such questions as it has deemed necessary of, and to receive
answers from, representatives of the Company concerning the terms and conditions
of the Offering of the Shares and the merits and risks of investing in the
Shares; (ii) access to information about the Company and its respective
financial condition, results of operations, business, properties, management and
prospects sufficient to enable it to evaluate its investment; and (iii) the
opportunity to obtain such additional information that the Company possesses or
can acquire without unreasonable effort or expense that is necessary to make an
informed investment decision with respect to the investment. Neither such
inquiries nor any other investigation conducted by or on behalf of such
Purchaser or its representatives or counsel shall modify, amend or affect such
Purchaser’s right to rely on the truth, accuracy and completeness of the
Disclosure Materials and the Company’s representations and warranties contained
in the Transaction Documents (as qualified by the Disclosure Materials). Such
Purchaser has sought such accounting, legal and tax advice as it has considered
necessary to make an informed decision with respect to its acquisition of the
Shares.

 

(h)         Certain Trading Activities. Other than with respect to the
transactions contemplated herein, since the time such Purchaser was first
contacted by the Company or any other Person regarding the transactions
contemplated hereby, neither such Purchaser nor any Affiliate of such Purchaser
(including, for purposes of this Section 3.2(h), any limited partner of such
Purchaser) has, directly or indirectly, nor has any Person acting on behalf of
or pursuant to any understanding with such Purchaser or an Affiliate of such
Purchaser, effected or agreed to effect any transactions in the securities of
the Company (including, without limitation, any Short Sales involving the
Company’s securities). Neither such Purchaser nor any Affiliate of such
Purchaser holds any short position in the Company’s securities. Other than to
other Persons party to this Agreement or to employees or advisors of such
Purchaser, such Purchaser has maintained the confidentiality of all disclosures
made to it in connection with the transactions contemplated hereby (including
the existence and terms of such transactions).

 

(i)           Brokers and Finders. No Person will have, as a result of the
transactions contemplated by this Agreement, any valid right, interest or claim
against or upon the Company or any Purchaser for any commission, fee or other
compensation pursuant to any agreement, arrangement or understanding entered
into by or on behalf of such Purchaser.

 

(j)          Independent Investment Decision. Such Purchaser has independently
evaluated the merits of its decision to purchase Shares pursuant to the
Transaction Documents, and such Purchaser confirms that it has not relied on the
advice of any other Person’s business and/or legal counsel in making such
decision. Such Purchaser understands that nothing in this Agreement or any other
materials presented by or on behalf of the Company to the Purchaser in
connection with the purchase of the Shares constitutes legal, tax or investment
advice. Such Purchaser has consulted such legal, tax and investment advisors as
it, in its sole discretion, has deemed necessary or appropriate in connection
with its purchase of the Shares.

 

(k)         Reliance on Exemptions. Such Purchaser understands that the Shares
are being offered and sold to it in reliance on specific exemptions from the
registration requirements of United States federal and state securities laws and
that the Company is relying in part upon the truth and accuracy of, and such
Purchaser’s compliance with, the representations, warranties, agreements,
acknowledgements and understandings of such Purchaser set forth herein in order
to determine the availability of such exemptions and the eligibility of such
Purchaser to acquire the Shares.

 

19

 

 

(l)          No Governmental Review. Such Purchaser understands that no United
States federal or state agency or any other government or governmental agency
has passed on or made any recommendation or endorsement of the Shares or the
fairness or suitability of the investment in the Shares nor have such
authorities passed upon or endorsed the merits of the Offering of the Shares.

 

(m)         Regulation M. Such Purchaser is aware that the anti-manipulation
rules of Regulation M under the Exchange Act may apply to sales of Common Stock
and other activities with respect to the Common Stock by the Purchasers.

 

(n)          Residency. Such Purchaser’s principal executive offices are in the
jurisdiction set forth immediately below such Purchaser’s name on the signature
page attached hereto.

 

(q)          Prohibited Purchaser. Such Purchaser represents that neither it
nor, to its knowledge, any person or entity controlling, controlled by or under
common control with it, nor any person having a beneficial interest in it, nor
any person on whose behalf the Purchaser is acting: (i) is a person listed in
the Annex to Executive Order No. 13224 (2001) issued by the President of the
United States (Executive Order Blocking Property and Prohibiting Transactions
with Persons Who Commit, Threaten to Commit, or Support Terrorism); (ii) is
named on the List of Specially Designated Nationals and Blocked Persons
maintained by the U.S. Office of Foreign Assets Control; (iii) is a non-U.S.
shell bank or is providing banking services indirectly to a non-U.S. shell bank;
(iv) is a senior non-U.S. political figure or an immediate family member or
close associate of such figure; or (v) is otherwise prohibited from investing in
the Company pursuant to applicable U.S. anti-money laundering, anti-terrorist
and asset control laws, regulations, rules or orders (categories (i) through
(v), each a “Prohibited Purchaser”). The Purchaser agrees to provide the
Company, promptly upon request, all information that the Company reasonably
deems necessary or appropriate to comply with applicable U.S. anti-money
laundering, anti-terrorist and asset control laws, regulations, rules and
orders. The Purchaser consents to the disclosure to U.S. regulators and law
enforcement authorities by the Company and its Affiliates and agents of such
information about the Purchaser as the Company reasonably deems necessary or
appropriate to comply with applicable U.S. antimony laundering, anti-terrorist
and asset control laws, regulations, rules and orders. If the Purchaser is a
financial institution that is subject to the USA Patriot Act, the Purchaser
represents that it has met all of its obligations under the USA Patriot Act. The
Purchaser acknowledges that if, following its investment in the Company, the
Company reasonably believes that the Purchaser is a Prohibited Purchaser, the
Company has the right or may be obligated to prohibit additional investments,
segregate the assets constituting the investment in accordance with applicable
regulations or immediately require the Purchaser to transfer the Shares. The
Purchaser further acknowledges that the Purchaser will have no claim against the
Company or any of its Affiliates or agents for any form of damages as a result
of any of the foregoing actions.

 

The Company and each of the Purchasers acknowledge and agree that no party to
this Agreement has made or makes any representations or warranties with respect
to the transactions contemplated hereby other than those specifically set forth
in this Article III and the Transaction Documents and that, except as otherwise
provided herein, neither the Company nor any Purchaser has relied on the
accuracy or completeness of any information not contained in the Transaction
Documents.

 

20

 

 

Article 4
OTHER AGREEMENTS OF THE PARTIES

 

4.1         Transfer Restrictions.

 

(a)          Compliance with Laws. Notwithstanding any other provision of the
Transaction Documents, each Purchaser covenants that the Shares may be disposed
of only pursuant to an effective registration statement under, and in compliance
with the requirements of, the Securities Act, or pursuant to an available
exemption from, or in a transaction not subject to, the registration
requirements of the Securities Act, and in compliance with any applicable state
and federal securities laws. In connection with any transfer of the Shares other
than (i) pursuant to an effective registration statement, (ii) to the Company,
(iii) pursuant to Rule 144, or (iv) in connection with a bona fide pledge, the
Company may require the transferor thereof to provide to the Company an opinion
of counsel (which, for the avoidance of doubt, may include in-house legal
counsel to the Purchaser), the form and substance of which opinion shall be
reasonably satisfactory to the Company, to the effect that such transfer does
not require registration of such transferred Shares under the Securities Act,
and, as a condition of such transfer, any such transferee shall agree in writing
to be bound by the terms of this Agreement and shall have the rights of a
Purchaser under this Agreement and the Registration Rights Agreement.

 

(b)          Lock-Up Period; Certain Dispositions. Each Purchaser shall not,
directly or indirectly, during the 6-month period immediately following the
Closing Date (the “Lock-Up Period”), (A) sell, offer to sell, solicit offers to
buy, dispose of, loan, pledge or grant any right with respect to (collectively,
a “Disposition”) the Shares or (B) engage in any Short Sales or hedging
transactions involving the Company’s securities. In addition, each Purchaser
agrees that for so long as it owns any Common Stock, it will not enter into any
Short Sale of Shares executed at a time when such Purchaser has no equivalent
offsetting long position in the Common Stock. For purposes of determining
whether such Purchaser has an equivalent offsetting long position in the Common
Stock, shares that such Purchaser is entitled to receive within sixty (60) days
(whether pursuant to contract or upon conversion or exercise of convertible
securities) will be included as if held long by such Purchaser. Each Purchaser
covenants that neither it nor any Person acting on its behalf or pursuant to any
understanding with it will engage in any transactions in the Company’s
securities (including, without limitation, any Short Sales involving the
Company’s securities) during the period from the date hereof until the earlier
of such time as (i) the expiration of the Lock-Up Period or (ii) this Agreement
is terminated in full pursuant to Section 6.16. Each Purchaser understands and
acknowledges, severally and not jointly with any other Purchaser, that the
Commission currently takes the position that covering a short position
established prior to effectiveness of a resale registration statement with
shares included in such registration statement would be a violation of Section 5
of the Securities Act, as set forth in Division of Corporation Financing
Compliance and Disclosure Interpretation 239.10 regarding short selling.

 

(c)          Legends. Certificates evidencing the Shares shall bear any legend
as required by the “Blue Sky” laws of any state and restrictive legends in
substantially the following form until such time as they are not required under
Section 4.1(d) (and a stock transfer order may be placed against transfer of the
Shares):

 

THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OR (B) AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT
SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN
ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS OR BLUE SKY LAWS AS EVIDENCED
BY A LEGAL OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY AND ITS
TRANSFER AGENT OR (II) UNLESS SOLD PURSUANT TO RULE 144 UNDER SAID ACT.

 

THE SHARES ARE SUBJECT TO A SIX (6)-MONTH LOCK-UP PERIOD, AS SET FORTH IN A
SECURITIES PURCHASE AGREEMENT AMONG THE COMPANY AND THE ORIGINAL HOLDER OF THESE
SHARES, COPIES OF WHICH MAY BE OBTAINED AT THE PRINCIPAL OFFICE OF THE COMPANY.

 

21

 

 

In addition, if the Company reasonably determines that any Purchaser is an
Affiliate of the Company, the certificate evidencing the Shares issued to such
Purchaser shall bear a customary “Affiliates” legend.

 

(d)          Removal of Legends. Subject to the Company’s right to request an
opinion of counsel as set forth in Section 4.1(a), the legends set forth in
Section 4.1(c) above shall be removable and the Company shall remove such
legends or any other legends and issue and cause to be issued to such holder by
electronic delivery at the applicable balance account at The Depository Trust
Company (“DTC”) evidence of a book entry position, free and clear of all
restrictive and other legends or instructions as provided in this
Section 4.1(d), if, at any time following the expiration of the Lock-up Period,
(i) such Shares are registered for resale under the Securities Act and the
Purchaser is selling pursuant to the effective registration statement
registering the Shares for resale (provided that, the Purchaser agrees to only
sell such Shares during such time that such registration statement is effective
and not withdrawn or suspended, and only as permitted by such registration
statement), or (ii) such Shares are sold or transferred in compliance with Rule
144 (if the transferor is not an Affiliate of the Company), including without
limitation in compliance with the current public information requirements of
Rule 144 if applicable to the Company at the time of such sale or transfer, and
the holder and its broker have delivered customary documents reasonably
requested by the Transfer Agent and/or Company Counsel in connection with such
sale or transfer. Any fees (with respect to the Transfer Agent, Company Counsel
or otherwise) associated with the removal of such legend shall be borne by the
Company. Following the Effective Date (as defined in the Registration Rights
Agreement), or at such other time as a legend is no longer required for certain
Shares, the Company will no later than three (3) Trading Days following the
delivery by a Purchaser to the Company or the Transfer Agent (with concurrent
notice and delivery of copies to the Company) of a legended certificate
representing such Shares (endorsed or with stock powers attached, signatures
guaranteed, and otherwise in form necessary to affect the reissuance and/or
transfer, and together with such other customary documents as the Transfer Agent
and/or Company Counsel shall reasonably request), deliver or cause to be
delivered to the transferee of such Purchaser or such Purchaser, as applicable,
a certificate representing such Shares that is free from all restrictive and
other legends. Certificates for Shares subject to legend removal hereunder shall
be transmitted by the Transfer Agent to the Purchasers, as applicable, by
crediting the account of the transferee’s or Purchaser’s prime broker with DTC.

 

(e)         Irrevocable Transfer Agent Instructions. The Company shall issue
irrevocable instructions to its Transfer Agent, and any subsequent Transfer
Agent, in the form of Exhibit E attached hereto (the “Irrevocable Transfer Agent
Instructions”). The Company represents and warrants that no instruction other
than the Irrevocable Transfer Agent Instructions or instructions consistent
therewith or otherwise contemplated hereby or thereby or by the other
Transaction Documents or such other documents as the Transfer Agent may request
in connection with any such instructions will be given by the Company to its
Transfer Agent in connection with this Agreement, and that the Shares shall
otherwise be freely transferable on the books and records of the Company as and
to the extent provided in and subject to the terms of this Agreement, the other
Transaction Documents and applicable law.

 

(f)          Acknowledgement. Each Purchaser hereunder acknowledges its primary
responsibilities under the Securities Act and accordingly will not sell or
otherwise transfer the Shares or any interest therein without complying with the
requirements of the Securities Act. While the Registration Statement remains
effective, each Purchaser hereunder may sell the Shares in accordance with the
plan of distribution contained in the Registration Statement and, if it does so,
it will comply therewith and with the related prospectus delivery requirements
unless an exemption therefrom is available. Each Purchaser, severally and not
jointly with the other Purchasers, agrees that if it is notified by the Company
in writing at any time that the Registration Statement registering the resale of
the Shares is not effective or that the prospectus included in such Registration
Statement no longer complies with the requirements of Section 10 of the
Securities Act, such Purchaser will refrain from selling such Shares until such
time as such Purchaser is notified by the Company that such Registration
Statement is effective or such prospectus is compliant with Section 10 of the
Securities Act, unless such Purchaser is able to, and does, sell such Shares
pursuant to an available exemption from the registration requirements of
Section 5 of the Securities Act. Each Purchaser acknowledges that the delivery
of the Irrevocable Transfer Agent Instructions and any removal of any legends
from certificates representing the Shares as set forth in this Section 4.1 is
predicated on the Company’s reliance upon the Purchaser’s acknowledgement in
this Section 4.1(f).

 

22

 

 

4.2         Acknowledgment of Dilution. The Company acknowledges that the
issuance of the Shares may result in dilution of the outstanding shares of
Common Stock. The Company further acknowledges that its obligations under the
Transaction Documents, including without limitation its obligation to issue the
Shares pursuant to the Transaction Documents, are, subject to the terms and
conditions expressly set forth in this Agreement, unconditional and absolute and
not subject to any right of set off, counterclaim, delay or reduction,
regardless of the effect of any such dilution or any claim the Company may have
against any Purchaser and regardless of the dilutive effect that such issuance
may have on the ownership of the other stockholders of the Company.

 

4.3         Form D and Blue Sky. The Company agrees to timely file a Form D with
respect to the Shares as required under Regulation D and to provide a copy
thereof to each Purchaser who requests a copy in writing promptly after such
filing. The Company shall take such action as the Company shall reasonably
determine is necessary in order to qualify the Shares for sale to the Purchasers
at the Closing pursuant to this Agreement under applicable securities or “Blue
Sky” laws of the states of the United States (or to obtain an exemption from
such qualification), which, subject to the accuracy of the Company’s and the
Purchaser’s representations and warranties set forth herein, shall consist of
the submission of all filings and reports relating to the offer and sale of the
Shares pursuant to Rule 506 of Regulation D required under applicable securities
or “Blue Sky” laws of the states of the United States following the Closing
Date, and shall provide evidence of any such action so taken to the Purchasers
who request in writing such evidence.

 

4.4         No Integration. The Company shall not, and shall use its
commercially reasonable efforts to ensure that the Affiliates of the Company
shall not, sell, offer for sale or solicit offers to buy or otherwise negotiate
in respect of any security (as defined in Section 2 of the Securities Act) that
will be integrated with the offer or sale of the Shares in a manner that would
require the registration under the Securities Act of the sale of the Shares to
the Purchasers, or that will be integrated with the offer or sale of the Shares
for purposes of the rules and regulations of any Trading Market such that it
would require shareholder approval prior to the closing of such other
transaction unless shareholder approval is obtained before the closing of such
subsequent transaction.

 

4.5         Indemnification.

 

(a)         Indemnification of the Purchasers. In addition to the indemnity
provided in the Registration Rights Agreement, subject to this Section 4.8, the
Company will indemnify and hold each Purchaser and its directors, officers,
shareholders, members, partners, employees and agents (and any other Persons
with a functionally equivalent role of a Person holding such titles
notwithstanding a lack of such title or any other title), each Person who
controls such Purchaser (within the meaning of Section 15 of the Securities Act
and Section 20 of the Exchange Act), and the directors, officers, shareholders,
agents, members, partners or employees (and any other Persons with a
functionally equivalent role of a Person holding such titles notwithstanding a
lack of such title or any other title) of such controlling Person (each, a
“Purchaser Party”) harmless from any and all losses, liabilities, obligations,
claims, contingencies, damages, costs and expenses, including all judgments,
amounts paid in settlements, court costs and reasonable attorneys’ fees and
costs of investigation that any such Purchaser Party may suffer or incur, as a
result of or relating to: (1) third party claims against such Purchaser relating
to any breach of any of the representations, warranties, covenants or agreements
made by the Company in this Agreement or in the other Transaction Documents, and
(2) third party claims against a Purchaser or any of its Affiliates, in any
capacity, by any Person who is not an Affiliate, limited partner, or other
investor of such Purchaser, with respect to any of the transactions contemplated
by the Transaction Documents (unless such action is based upon a breach of such
Purchaser’s representations, warranties or covenants under the Transaction
Documents or any conduct by such Purchaser which constitutes fraud, gross
negligence, willful misconduct or malfeasance). The Company will not be liable
to any Purchaser Party under this Agreement to the extent, but only to the
extent that a loss, claim, damage or liability is attributable to (i) the
failure of such Purchaser Party to comply with the covenants and agreements
contained in Section 4.8 below respecting sale of the Shares, (ii) the
inaccuracy of any representations made by such Purchaser Party herein, or (iii)
information regarding such Purchaser Party furnished in such Purchaser Party’s
Accredited Investor Questionnaire to the Company by such Purchaser Party.

 

23

 

 

(b)         Conduct of Indemnification Proceedings. Promptly after receipt by
any Person (the “Indemnified Person”) of notice of any demand, claim or
circumstances which would or might give rise to a claim or the commencement of
any action, proceeding or investigation in respect of which indemnity may be
sought pursuant to Section 4.8(a), such Indemnified Person shall promptly notify
the Company in writing and the Company shall have the right to assume the
defense thereof, including the employment of counsel reasonably satisfactory to
such Indemnified Person and the assumption of the payment of all fees and
expenses; provided, however, that the failure of any Indemnified Person to so
notify the Company shall not relieve the Company of its obligations hereunder
except to the extent that the Company is actually and materially prejudiced by
such failure to notify. In any such proceeding, any Indemnified Person shall
have the right to retain its own counsel, but the fees and expenses of such
counsel shall be at the expense of such Indemnified Person unless: (i) the
Company and the Indemnified Person shall have mutually agreed to the retention
of such counsel; (ii) the Company shall have failed promptly to assume the
defense of such proceeding or the Company does not, upon assuming the defense of
such proceeding, conduct the defense of such claim actively and diligently; or
(iii) the named parties to any such proceeding (including any impleaded parties)
include both such Indemnified Person and the Company, and such Indemnified
Person shall have been advised by counsel that a conflict of interest exists if
the same counsel were to represent such Indemnified Person and the Company; (iv)
the claim is based upon any proceeding, indictment, allegation or investigation
of a criminal nature; or (v) the claim seeks an injunction or non-monetary or
equitable relief against the Indemnified Person, other than any such claim that
is incidental to the primary claim or claims and not material (in the case of
clauses (ii)-(v), if such Indemnified Party notifies the Company in writing that
it elects to employ separate counsel at the expense of the Company, the Company
shall not have the right to assume the defense thereof and such counsel shall be
at the expense of the Company). The Company shall not be liable for any
settlement of any proceeding effected without its written consent, which consent
shall not be unreasonably withheld, delayed or conditioned. Without the prior
written consent of the Indemnified Person, which consent shall not be
unreasonably withheld, delayed or conditioned, the Company shall not effect any
settlement of any pending or threatened proceeding in respect of which any
Indemnified Person is a party, unless such settlement includes an unconditional
release of such Indemnified Person from all liability arising out of such
Proceeding and such settlement does not require any Indemnified Person to
perform any covenant or refrain from engaging in any activity or include any
non-monetary limitation on the actions of any Indemnified Person or any of its
Affiliates or any admission of fault, violation, culpability, malfeasance or
nonfeasance by, or on behalf of, or liability on behalf of, any such Indemnified
Person.

 

4.6         Listing of Securities. In the time and manner required by the
Principal Trading Market, the Company shall prepare and file with such Trading
Market any additional shares listing application that may be required by such
Trading Market covering all of the Shares and shall use its commercially
reasonable efforts to take all steps necessary to maintain, so long as any other
shares of Common Stock shall be so listed, such listing.

 

24

 

 

4.7        Securities Laws Disclosure; Publicity. On or before 9:00 a.m., New
York City time, on the Business Day immediately following the date hereof, the
Company shall issue a press release (the “Press Release”) reasonably acceptable
to the Purchasers disclosing all material terms of the transactions contemplated
hereby. On or before 5:30 p.m., New York City time, on the fourth Trading Day
immediately following the execution of this Agreement, the Company will file a
Current Report on Form 8-K with the Commission describing the terms of the
Transaction Documents (and including as exhibits to such Current Report on Form
8-K the material Transaction Documents, including, without limitation, this
Agreement and the Registration Rights Agreement). Each Purchaser, severally and
not jointly with the other Purchasers, covenants that it will comply with the
provisions of any confidentiality or nondisclosure agreement executed by it and,
in addition, until such time as the transactions contemplated by this Agreement
are required to be publicly disclosed by the Company as described in this
Section 4.7, such Purchaser will maintain the confidentiality of all disclosures
made to it in connection with this transaction (including the existence and
terms of this transaction).

 

Article 5
CONDITIONS PRECEDENT TO CLOSING

 

5.1        Conditions Precedent to the Obligations of the Purchasers to Purchase
Shares at the Closing. The obligation of each Purchaser to acquire Shares at the
Closing is subject to the fulfillment, on or prior to the Closing Date, of each
of the following conditions, any of which may be waived by such Purchaser (as to
itself only):

 

(a)          Representations and Warranties. The representations and warranties
made by the Company in Section 3.1 shall be true and correct in all material
respects (except for those representations and warranties which are qualified as
to materiality, in which case such representations and warranties shall be true
and correct in all respects) as of the date when made and as of the Closing
Date, as though made on and as of such date, except for such representations and
warranties that speak as of a different specified date.

 

(b)         Performance. The Company shall have performed, satisfied and
complied in all material respects with all covenants, agreements and conditions
required by the Transaction Documents to be performed, satisfied or complied
with by it at or prior to the Closing.

 

(c)         No Injunction. No statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by any court or governmental authority of competent jurisdiction that
prohibits the consummation of any of the transactions contemplated by the
Transaction Documents.

 

(d)         Consents. The Company shall have obtained in a timely fashion any
and all consents, permits, approvals, registrations and waivers necessary for
consummation of the purchase and sale of the Shares at the Closing (including
all Required Approvals, except for those set forth in clauses (i), (ii) and
(iii) of Section 3.1(e), which may be obtained after the Closing), all of which
shall be and remain so long as necessary in full force and effect.

 

(e)          No Suspensions of Trading in Common Stock. The Common Stock shall
not have been suspended, as of the Closing Date, by the Commission.

 

(f)          Company Deliverables. The Company shall have delivered the Company
Deliverables in accordance with Section 2.2(a).

 

25

 

 

(g)          Termination. This Agreement shall not have been terminated in
accordance with Section 6.16 herein.

 

5.2         Conditions Precedent to the Obligations of the Company to sell
Shares at the Closing. The Company’s obligation to sell and issue the Shares to
each Purchaser at the Closing is subject to the fulfillment on or prior to the
Closing Date of the following conditions, any of which may be waived by the
Company:

 

(a)         Representations and Warranties. The representations and warranties
made by such Purchaser in Section 3.2 hereof shall be true and correct in all
material respects (except for those representations and warranties which are
qualified as to materiality, in which case such representations and warranties
shall be true and correct in all respects), as of the date when made and as of
the Closing Date as though made on and as of such date except for
representations and warranties that speak as of a different specified date.

 

(b)          Performance. Such Purchaser shall have performed, satisfied and
complied in all material respects with all covenants, agreements and conditions
required by the Transaction Documents to be performed, satisfied or complied
with by such Purchaser at or prior to the Closing Date.

 

(c)         No Injunction. No statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by any court or governmental authority of competent jurisdiction that
prohibits the consummation of any of the transactions contemplated by the
Transaction Documents.

 

(d)          Purchaser Deliverables. Such Purchaser shall have delivered its
Purchaser Deliverables in accordance with Section 2.2(b).

 

(e)          Consents. Such Purchaser shall have obtained in a timely fashion
any and all consents, permits, approvals, registrations and waivers necessary
from any governmental authorities necessary for consummation of the purchase and
sale of the Shares at the Closing.

 

(f)           Termination. This Agreement shall not have been terminated in
accordance with Section 6.16 herein.

 

Article 6

MISCELLANEOUS

 

6.1        Fees and Expenses. Except as expressly set forth in the Transaction
Documents to the contrary, the Company and the Purchasers shall each pay the
fees and expenses of their respective advisers, counsel, accountants and other
experts, if any, and all other expenses incurred by such party in connection
with the negotiation, preparation, execution, delivery and performance of this
Agreement. The Company shall pay all Transfer Agent fees, stamp taxes and other
taxes and duties levied in connection with the sale and issuance of the Shares
to the Purchasers.

 

6.2         Entire Agreement. The Transaction Documents, together with the
exhibits and schedules thereto, contain the entire understanding of the parties
with respect to the subject matter thereof and supersede all prior agreements,
understandings, discussions and representations, oral or written, with respect
to such matters, which the parties acknowledge have been merged into such
documents, exhibits and schedules. At or after the Closing, and without further
consideration, the Company and the Purchasers will execute and deliver to the
other such further documents as may be reasonably requested in order to give
practical effect to the intention of the parties under the Transaction
Documents.

 

26

 

 

6.3        Notices. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of (a) the date of transmission, if
such notice or communication is delivered via facsimile at the facsimile number
specified in this Section prior to 5:00 p.m., Boston time, on a Trading Day,
(b) the next Trading Day after the date of transmission, if such notice or
communication is delivered via facsimile at the facsimile number specified in
this Section on a day that is not a Trading Day or later than 5:00 p.m., Boston
time, on any Trading Day, (c) the Trading Day following the date of mailing, if
sent by U.S. nationally recognized overnight courier service with next day
delivery specified, or (d) upon actual receipt by the party to whom such notice
is required to be given. The address for such notices and communications shall
be as follows:

 

If to the Company:Corindus Vascular Robotics, Inc.



309 Waverley Oaks Road, Suite 105

Waltham, MA 02452

Telephone No.: (508) 653-3335

Facsimile No.: (508) 232-6000

Attention: Chief Executive Officer

 

With a copy to:

 

Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C.

One Financial Center

Boston, Massachusetts 02111

Telephone No.: (617) 348-1799

Facsimile No.: (617) 542-2241

Attention: William C. Hicks, Marc D. Mantell

 

To the address set forth under such Purchaser’s name on its signature page
hereto.

 

or such other address as may be designated in writing hereafter, in the same
manner, by such Person.

 

6.4         Amendments; Waivers; No Additional Consideration. No provision of
this Agreement may be waived or amended except in a written instrument signed,
in the case of an amendment, by the Company and the Purchasers holding or having
the right to acquire at least a majority of the Shares to be purchased at the
Closing or then outstanding or, in the case of a waiver, by the party against
whom enforcement of any such waiver is sought; provided, however, that the
Company may amend Exhibit A (without the consent of the Purchasers holding or
having the right to acquire at least a majority of the Shares to be purchased at
the Closing or then outstanding) solely for the purposes of adding additional
Purchasers prior to the Closing Date. No waiver of any default with respect to
any provision, condition or requirement of this Agreement shall be deemed to be
a continuing waiver in the future or a waiver of any subsequent default or a
waiver of any other provision, condition or requirement hereof, nor shall any
delay or omission of either party to exercise any right hereunder in any manner
impair the exercise of any such right.

 

6.5         Construction. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party. This Agreement
shall be construed as if drafted jointly by the parties, and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Agreement or any of the Transaction
Documents.

 

27

 

 

6.6        Successors and Assigns. The provisions of this Agreement shall inure
to the benefit of and be binding upon the parties and their successors and
permitted assigns. This Agreement, or any rights or obligations hereunder, may
not be assigned by the Company without the prior written consent of the
Purchasers (other than by merger or consolidation or to an entity which acquires
the Company, including by way of acquiring all or substantially all of the
Company’s assets). Any Purchaser may assign its rights hereunder in whole or in
part to any Person to whom such Purchaser assigns or transfers any Shares in
compliance with the Transaction Documents and applicable law, provided such
transferee shall agree in writing to be bound, with respect to the transferred
Shares, by the terms and conditions of this Agreement that apply to the
Purchasers.

 

6.7         No Third-Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective successors and permitted
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person.

 

6.8        Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of
Delaware, without regard to the principles of conflicts of law thereof. Each
party agrees that all Proceedings concerning the interpretations, enforcement
and defense of the transactions contemplated by this Agreement and any other
Transaction Documents (whether brought against a party hereto or its respective
Affiliates, employees or agents) shall be commenced exclusively in the Boston
Courts. Each party hereto hereby irrevocably submits to the exclusive
jurisdiction of the Boston Courts for the adjudication of any dispute hereunder
or in connection herewith or with any transaction contemplated hereby or
discussed herein (including with respect to the enforcement of any of the
Transaction Documents), and hereby irrevocably waives, and agrees not to assert
in any Proceeding, any claim that it is not personally subject to the
jurisdiction of any such Boston Court, or that such Proceeding has been
commenced in an improper or inconvenient forum. Each party hereto hereby
irrevocably waives personal service of process and consents to process being
served in any such Proceeding by mailing a copy thereof via registered or
certified mail or overnight delivery (with evidence of delivery) to such party
at the address in effect for notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

6.9         Survival. The representations and warranties contained herein shall
survive the Closing and the delivery of the Shares for a period of one (1) year
from the Closing Date. Covenants to be performed after the Closing shall survive
until performed or observed in accordance with their terms.

 

6.10       Execution. This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that the
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission, or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or “.pdf” signature page were an original
thereof.

 

28

 

 

6.11      Severability. If any provision of this Agreement is held to be invalid
or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Agreement shall not in any way be
affected or impaired thereby and the parties will attempt to agree upon a valid
and enforceable provision that is a reasonable substitute therefor and achieves
that same or substantially the same effect or result, and upon so agreeing,
shall incorporate such substitute provision in this Agreement.

 

6.12       Remedies. In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, each of the
Purchasers and the Company will be entitled to specific performance under the
Transaction Documents. The parties agree that monetary damages may not be
adequate compensation for any loss incurred by reason of any breach of
obligations described in the foregoing sentence and hereby agree to waive in any
action for specific performance of any such obligation (other than in connection
with any action for a temporary restraining order) the defense that a remedy at
law would be adequate.

 

6.13      Payment Set Aside. To the extent that the Company makes a payment or
payments to any Purchaser pursuant to any Transaction Document or a Purchaser
enforces or exercises its rights thereunder, and such payment or payments or the
proceeds of such enforcement or exercise or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside, recovered
from, disgorged by or are required to be refunded, repaid or otherwise restored
to the Company, a trustee, receiver or any other Person under any law
(including, without limitation, any bankruptcy law, state or federal law, common
law or equitable cause of action), then to the extent of any such restoration
the obligation or part thereof originally intended to be satisfied shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.

 

6.14      Adjustments in Share Numbers and Prices. In the event of any stock
split, subdivision, dividend or distribution payable in shares of Common Stock
(or other securities or rights convertible into, or entitling the holder thereof
to receive directly or indirectly shares of Common Stock), reverse stock split,
combination or other similar recapitalization or event occurring after the date
hereof, each reference in any Transaction Document to a number of shares or a
price per share shall be deemed to be amended to appropriately account for such
event.

 

6.15       Waiver of Conflicts. Each Purchaser acknowledges that: (a) it has
read this Agreement; (b) it has been represented in the preparation, negotiation
and execution of this Agreement by legal counsel of its own choice or has
voluntarily declined to seek such counsel; and (c) it understands the terms and
consequences of this Agreement and is fully aware of the legal and binding
effect of this Agreement. Each Purchaser understands that the Company has been
represented in the preparation, negotiation and execution of this Agreement by
Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C., Company Counsel, and that
Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C. has not represented any
Purchaser or any stockholder, director or employee of the Company in the
preparation, negotiation and execution of this Agreement. Each Purchaser
acknowledges that Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C. may have
in the past represented and may now or may in the future represent one or more
Purchasers or their Affiliates in matters unrelated to the transactions
contemplated by this Agreement, including the representation of such Purchasers
or their Affiliates in matters of a nature similar to those contemplated by this
Agreement. The Company and each Purchaser hereby acknowledge that they have has
had an opportunity to ask for and have obtained information relevant to such
representation, including disclosure of the reasonably foreseeable adverse
consequences of such representation, and hereby waives any conflict arising out
of such representation with respect to the matters contemplated by this
Agreement.

 

29

 

 

6.16       Termination. This Agreement may be terminated and the sale and
purchase of the Shares abandoned at any time prior to the Closing by either the
Company or any Purchaser (with respect to itself only) upon written notice to
the other, if the Closing has not been consummated on or prior to 5:00 p.m.,
Boston time, on the Outside Date; provided, however, that the right to terminate
this Agreement under this Section 6.16 shall not be available to any Person
whose failure to comply with its obligations under this Agreement has been the
primary cause of or resulted in the failure of the Closing to occur on or before
such time. Nothing in this Section 6.16 shall be deemed to release any party
from any liability for any breach by such party of the terms and provisions of
this Agreement or the other Transaction Documents or to impair the right of any
party to compel specific performance by any other party of its obligations under
this Agreement or the other Transaction Documents. Upon a termination in
accordance with this Section 6.16, the Company and the Purchaser shall not have
any further obligation or liability (including arising from such termination) to
the other. The Company and Purchasers may extend the term of this Agreement in
accordance with the amendment provisions of Section 6.4 herein.

 

[Remainder of Page Intentionally Left Blank; Signature Page Follows]

 

30

 

 

In Witness Whereof, the parties hereto have caused this Common Stock Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 



  COMPANY:         CORINDUS VASCULAR ROBOTICS, INC.         By:      Name:      
Title:    

  

[Signature Pages for Purchasers Follow]

 

[Signature Page to Securities Purchase Agreement]

 

 

 

 



  PURCHASER:       [____________________]       By:        Name:     Title:    
    Aggregate Purchase Price (Subscription Amount):       Number of Shares of
Common Stock to be Acquired:                   Address for Notice/Residency of
Purchaser:                                          

  Telephone No.:  

 

  Facsimile No.:  

 

  E-mail Address:  

 

  Attention:  

 

Delivery Instructions:

(if different than above)

 



c/o    

 

Street:    

 

City/State/Zip:    

 

Attention:    

 

Telephone No.:    

 

[Signature Page to Securities Purchase Agreement]

 



 

 

 

EXHIBITS:

 

A:Schedule of Purchasers

BForm of Registration Rights Agreement

C-1:Accredited Investor Questionnaire

C-2:Stock Certificate Questionnaire

D:Form of Opinion of Company Counsel

E:Irrevocable Transfer Agent Instructions

F:Form of Secretary’s Certificate

G:Form of Compliance Certificate

 

 

 

 

Exhibit A

 

Schedule of Purchasers

 

Purchaser Subscription Amount            

 

A-1 

 

 

Exhibit C-1

 

Form of Accredited Investor Questionnaire

 

ACCREDITED INVESTOR QUESTIONNAIRE

(ALL INFORMATION WILL BE TREATED CONFIDENTIALLY)

 

To:Corindus Vascular Robotics, Inc.

 

This Investor Questionnaire (“Questionnaire”) must be completed by each
potential investor in connection with the offer and sale of the shares of the
common stock, par value $0.0001 per share, (the “Securities”), of Corindus
Vascular Robotics, Inc., a Delaware corporation (the “Corporation”). The
Securities are being offered and sold by the Corporation without registration
under the Securities Act of 1933, as amended (the “Act”), and the securities
laws of certain states, in reliance on the exemptions contained in Section
4(a)(2) of the Act and on Regulation D promulgated thereunder and in reliance on
similar exemptions under applicable state laws. The Corporation must determine
that a potential investor meets certain suitability requirements before offering
or selling Securities to such investor. The purpose of this Questionnaire is to
assure the Corporation that each investor will meet the applicable suitability
requirements. The information supplied by you will be used in determining
whether you meet such criteria, and reliance upon the private offering
exemptions from registration is based in part on the information herein
supplied.

 

This Questionnaire does not constitute an offer to sell or a solicitation of an
offer to buy any security. Your answers will be kept strictly confidential.
However, by signing this Questionnaire, you will be authorizing the Corporation
to provide a completed copy of this Questionnaire to such parties as the
Corporation deems appropriate in order to ensure that the offer and sale of the
Securities will not result in a violation of the Act or the securities laws of
any state and that you otherwise satisfy the suitability standards applicable to
purchasers of the Securities. All potential investors must answer all applicable
questions and complete, date and sign this Questionnaire. Please print or type
your responses and attach additional sheets of paper if necessary to complete
your answers to any item.

 

PART A.BACKGROUND INFORMATION

 

Name of Beneficial Owner of the Securities:  

 

Business Address:    (Number and Street)

 



(City) (State) (Zip Code)

 



Telephone Number: (___)  

   

If a corporation, partnership, limited liability company, trust or other entity:

 

Type of entity:__________________

State of formation: __________________Approximate Date of formation:
__________________

 

Were you formed for the purpose of investing in the securities being offered?

 

Yes ____          No ____

 



C-1-1 

 

 

If an individual:

 



Residence Address:    (Number and Street)

 



(City) (State) (Zip Code)

 

Telephone Number: (____)___________

 



Age:__________ Citizenship: ____________ Where registered to vote:
_______________

 

Set forth in the space provided below the state(s), if any, in the United States
in which you maintained your residence during the past two years and the dates
during which you resided in each state:

 

Are you a director or executive officer of the Corporation?

 

Yes ____          No ____

 

Social Security or Taxpayer Identification No.: _________________________

 

PART B.ACCREDITED INVESTOR QUESTIONNAIRE

 

In order for the Corporation to offer and sell the Securities in conformance
with state and federal securities laws, the following information must be
obtained regarding your investor status. Please initial each category applicable
to you as a Purchaser of Securities of the Corporation.

 

___ (1)A bank as defined in Section 3(a)(2) of the Securities Act, or any
savings and loan association or other institution as defined in Section
3(a)(5)(A) of the Securities Act whether acting in its individual or fiduciary
capacity;

 

___ (2)A broker or dealer registered pursuant to Section 15 of the Securities
Exchange Act of 1934;

 

___ (3)An insurance company as defined in Section 2(a)(13) of the Securities
Act;

 

___ (4)An investment company registered under the Investment Company Act of 1940
or a business development company as defined in Section 2(a)(48) of such act;

 

___ (5)A Small Business Investment Company licensed by the U.S. Small Business
Administration under Section 301(c) or (d) of the Small Business Investment Act
of 1958;

 

___ (6)A plan established and maintained by a state, its political subdivisions,
or any agency or instrumentality of a state or its political subdivisions, for
the benefit of its employees, if such plan has total assets in excess of
$5,000,000;

 

___ (7)An employee benefit plan within the meaning of the Employee Retirement
Income Security Act of 1974, if the investment decision is made by a plan
fiduciary, as defined in Section 3(21) of such act, which is either a bank,
savings and loan association, insurance company, or registered investment
adviser, or if the employee benefit plan has total assets in excess of
$5,000,000 or, if a self-directed plan, with investment decisions made solely by
persons that are accredited investors;

 



C-1-2 

 

 

___ (8)A private business development company as defined in Section 202(a)(22)
of the Investment Advisers Act of 1940;

 

___ (9)An organization described in Section 501(c)(3) of the Internal Revenue
Code, a corporation, Massachusetts or similar business trust, or partnership,
not formed for the specific purpose of acquiring the Securities, with total
assets in excess of $5,000,000;

 

___ (10)A trust, with total assets in excess of $5,000,000, not formed for the
specific purpose of acquiring the Securities, whose purchase is directed by a
sophisticated person who has such knowledge and experience in financial and
business matters that such person is capable of evaluating the merits and risks
of investing in the Corporation;

 

___ (11)A natural person whose individual net worth, or joint net worth with
that person’s spouse, at the time of his purchase exceeds $1,000,000 (excluding
the value of such persons’ primary residence);

 

___ (12)A natural person who had an individual income in excess of $200,000 in
each of the two most recent years, or joint income with that person’s spouse in
excess of $300,000, in each of those years, and has a reasonable expectation of
reaching the same income level in the current year;

 

___ (13)An executive officer or director of the Corporation;

 

___ (14)An entity in which all of the equity owners qualify under any of the
above subparagraphs. If the undersigned belongs to this investor category only,
list the equity owners of the undersigned, and the investor category which each
such equity owner satisfies.

 

[Remainder of Page Intentionally Left Blank; Signature Page Follows]

 

C-1-3 

 

 

A.FOR EXECUTION BY AN INDIVIDUAL:

 



  By                       Date                     Print Name:  

 

B.FOR EXECUTION BY AN ENTITY:

 



  Entity Name:                   By                       Date                  
  Print Name:                 Title:      

  

C.ADDITIONAL SIGNATURES (if required by partnership, corporation or trust
document):

 



  Entity Name:                   By                       Date                  
  Print Name:                 Title:      



 



  Entity Name:                   By                       Date                  
  Print Name:                 Title:      

 

 

 

 

Exhibit C-2

 

Form of Stock Certificate Questionnaire

 

Stock Certificate Questionnaire

 

Pursuant to Section 2.2(b)(vi) of the Agreement, please provide us with the
following information:

 

1.           The exact name that the Securities are to be registered in (this is
the name that will appear on the stock certificate(s)). You may use a nominee
name if appropriate:

 



         

 

2.           The relationship between the Purchaser of the Securities and the
Registered Holder listed in response to Item 1 above:

 



         

 

3.           The mailing address, telephone and telecopy number of the
Registered Holder listed in response to Item 1 above:

 



         

 

4.           The Tax Identification Number (or, if an individual, the Social
Security Number) of the Registered Holder listed in response to Item 1 above:

 



         

 

C-2-1 

 

 

Exhibit E

 

Form of Irrevocable Transfer Agent Instructions

 

CORINDUS VASCULAR ROBOTICS, INC.

 

March____, 2019

Manhattan Transfer Registrar Company

57 Eastwood Road

Miller Place, New York 11764

Attn: Ms. Desirée Carlo

 

Ladies and Gentlemen:

 

Reference is made to that certain Securities Purchase Agreement, dated as of
March ___, 2019 (the “Agreement”), by and among Corindus Vascular Robotics,
Inc., a Delaware corporation (the “Company”), and the purchasers named therein
(collectively, and including permitted transferees, the “Holders”), pursuant to
which the Company is issuing to the Holders shares of common stock of the
Company, par value $0.0001 per share (the “Common Stock”).

 

By this letter, you are irrevocably authorized and directed to issue an
aggregate of [●] shares of the Company’s Common Stock (the “Shares”). The Shares
should be issued in the names and denominations specified on Schedule I hereto,
in either book entry or stock certificate form, as indicated on Schedule I. The
Shares have not been registered and are, therefore, “restricted shares.”
Accordingly, the Shares should bear the following restricted legend:

 

THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OR (B) AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT
SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN
ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS OR BLUE SKY LAWS AS EVIDENCED
BY A LEGAL OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY AND ITS
TRANSFER AGENT OR (II) UNLESS SOLD PURSUANT TO RULE 144 UNDER SAID ACT.

 

The Shares are also subject to certain restrictions on transfer in accordance
with the Agreement during the six (6)-month period following the closing of the
sale of the Shares (the “Lock-Up Period”). Accordingly, the Shares should bear
the following restricted legend:

 

THE SHARES ARE SUBJECT TO A SIX (6)-MONTH LOCK-UP PERIOD, AS SET FORTH IN A
SECURITIES PURCHASE AGREEMENT AMONG THE COMPANY AND THE ORIGINAL HOLDER OF THESE
SHARES, COPIES OF WHICH MAY BE OBTAINED AT THE PRINCIPAL OFFICE OF THE COMPANY.

 

The Shares may be issued to any Holder in certificate form (each, a
“Certificate” and collectively, the “Certificates”) upon request. Any
Certificate issued should contain the aforementioned legend.

 



E-1 

 

 

This letter shall also serve as our irrevocable authorization and direction to
you (provided that you are the transfer agent of the Company at such time and
the conditions set forth in this letter are satisfied), subject to any stop
transfer instructions that we may issue to you from time to time, if any, to
issue shares of Common Stock upon transfer or resale of the Shares.

 

You acknowledge and agree that so long as (i) you have received written
confirmation from the Company’s legal counsel that a registration statement
covering resales of the Shares has been declared effective by the Securities and
Exchange Commission (the “Commission”) under the Securities Act of 1933, as
amended (the “Securities Act”), and a copy of such registration statement, and
(ii) the Lock-Up Period has expired, then, unless otherwise required by law, you
shall use your commercially reasonable efforts to issue the certificates
representing the Shares registered in the names of such Holders or transferees,
as the case may be, within three (3) Business Days of your receipt of a notice
of transfer of Shares, and such certificates shall not bear any legend
restricting transfer of the Shares thereby and should not be subject to any
stop-transfer restriction.

 

A form of written confirmation from the Company’s outside legal counsel that a
registration statement covering resales of the Shares has been declared
effective by the Commission under the Securities Act (which confirmation shall
be delivered to you upon effectiveness of the registration statement) is
attached hereto as Annex A.

 

Please be advised that the Holders are relying upon this letter as an inducement
to enter into the Agreement and, accordingly, each Holder is a third party
beneficiary to these instructions.

 

Please execute this letter in the space indicated to acknowledge your agreement
to act in accordance with these instructions.

 

[Remainder of Page Intentionally Left Blank; Signature Page Follows]

 

E-2 

 

 



  Very truly yours,         CORINDUS VASCULAR ROBOTICS, INC.         By:   Name:
Mark J. Toland   Title:   Chief Executive Officer and President

 

Acknowledged and Agreed:

 

Manhattan Transfer Registrar Company             By:         Name:     Title:  
   

 

[Signature Page to Authorization Letter to Transfer Agent]

 

 

 

 

Schedule I

 

Holders

 

Holders Address EIN Common
Shares Form [●] [●] [●] [●] [●]

 

Schedule I-1 

 

 

Annex A

 

FORM OF NOTICE OF EFFECTIVENESS OF REGISTRATION STATEMENT

 

Manhattan Transfer Registrar Company

57 Eastwood Road

Miller Place, New York 11764

Attn: Ms. Desirée Carlo

 

Re: Corindus Vascular Robotics, Inc.

 

Ladies and Gentlemen:

 

Corindus Vascular Robotics, Inc., a Delaware corporation (the “Company”), has
entered into a Securities Purchase Agreement (the “Agreement”), dated as of [●],
2019, with the buyers named therein (collectively, the “Purchasers”) pursuant to
which the Company issued to the Purchasers shares of the Company’s common stock,
$0.0001 par value per share (the “Common Stock”). Pursuant to that certain
Registration Rights Agreement of even date, the Company agreed to register the
resale of the Common Stocks (the “Registrable Securities”), under the Securities
Act of 1933, as amended (the “Securities Act”). In connection with the Company’s
obligations under the Registration Rights Agreement, on [___], 2019, the Company
filed a Registration Statement on Form S-3 (File No. 333-                    )
(the “Registration Statement”) with the Securities and Exchange Commission (the
“Commission”) relating to the Registrable Securities which names each of the
Purchasers as a selling stockholder thereunder and set forth as Exhibit A
hereto.

 

In connection with the foregoing, we advise you that a member of the
Commission’s staff has advised us by telephone that the Commission has entered
an order declaring the Registration Statement effective under the Securities Act
at ____ [a.m.][p.m.] on [___], 2019, and we have no knowledge, after telephonic
inquiry of a member of the staff, that any stop order suspending its
effectiveness has been issued or that any proceedings for that purpose are
pending before, or threatened by, the Commission and the Registrable Securities
are available for resale under the Securities Act pursuant to the Registration
Statement. Based upon the foregoing, we are of the opinion that as of the date
of this opinion, the Registrable Securities have been duly authorized and, when
issued by you, will be validly issued, fully paid and non-assessable, and are
registered for resale under the Securities Act under the effective Registration
Statement and, following the expiration of the Lock-Up Period (as defined in the
Agreement), may be issued without a restrictive legend.

 

This letter shall serve as our standing notice to you that, following the
expiration of the Lock-Up Period, the Common Stock may be freely transferred by
the Purchasers pursuant to the Registration Statement. You need not require
further letters from us to effect any future legend-free issuance or reissuance
of shares of Common Stock upon the expiration of the Lock-Up Period to the
Purchasers or the transferees of the Purchasers, as the case may be, as
contemplated by the Company’s Irrevocable Transfer Agent Instructions dated [●],
2019, provided at the time of such reissuance, the Company has not otherwise
notified you that the Registration Statement is unavailable for the resale of
the Registrable Securities. This letter shall serve as our standing instructions
with regard to this matter.

 

[Remainder of Page Intentionally Left Blank; Signature Page Follows]

 

Annex A-1 

 

 



  Very truly yours,         CORINDUS VASCULAR ROBOTICS, INC.         By:    
Name: Mark J. Toland   Title:  Chief Executive Officer and President



 



[Signature Page to Notice of Effectiveness of Registration Statement]

 

 

 

 

Exhibit A

 

Registration Statement

 

A-1 

 

 

Exhibit F

 

Form of Secretary’s Certificate

 

corindus vascular robotics, Inc.

 

Secretary’s Certificate

 

March _____, 2019

 

The undersigned hereby certifies that he is the duly elected, qualified and
acting Secretary of Corindus Vascular Robotics, Inc., a Delaware corporation
(the “Company”), and that as such he is authorized to execute and deliver this
certificate in the name and on behalf of the Company, pursuant to Section
2.2(a)(v) of the Securities Purchase Agreement, dated as of March ____, 2019, by
and among the Company and the purchasers party thereto (the “Securities Purchase
Agreement”), and further certifies in his official capacity, in the name and on
behalf of the Company, the items set forth below. Capitalized terms used but not
otherwise defined herein shall have the meaning set forth in the Securities
Purchase Agreement.

 

1.Attached hereto as Exhibits A-1 and A-2 are true, correct and complete copies
of the resolutions duly adopted by the Board of Directors of the Company and any
duly authorized committee thereof by unanimous written consent dated March 8,
2019 approving the transactions contemplated by the Securities Purchase
Agreement and the other Transaction Documents and the issuance of the
Securities. Such resolutions have not in any way been amended, modified, revoked
or rescinded, have been in full force and effect since their adoption and are
now in full force and effect and are the only resolutions adopted by the Board
of Directors of the Company or any duly authorized committee thereof relating to
the transactions contemplated by the Transaction Documents.

 

2.Attached hereto as Exhibit B-1 is a true, correct and complete copy of the
Certificate of Incorporation of the Company, together with any and all
amendments thereto, and no action has been taken to further amend, modify or
repeal such Certificate of Incorporation, the same being in full force and
effect as of the date hereof. Attached hereto as Exhibit B-2 is a true, correct
and complete copy of the Bylaws of the Company, together with any and all
amendments thereto, and no action has been taken to further amend, modify or
repeal such Bylaws, the same being in full force and effect as of the date
hereof.

 

3.Each person whose name appears on Exhibit C hereto is duly elected or
appointed to the position(s) indicated opposite his name and is duly authorized
to sign the Transaction Documents and any related documents on behalf of the
Company, and the signature appearing opposite such person’s name is such
person’s genuine signature.

 

[Remainder of Page Intentionally Left Blank; Signature Page Follows]

 



F-1 

 

 

IN WITNESS WHEREOF, the undersigned have executed this certificate as of the
date first set forth above.





 



  By:     Name: David W. Long   Title: Secretary

 

I, Mark J. Toland, Chief Executive Officer and President, hereby certify that
David W. Long is the duly elected, qualified and acting Secretary of the Company
and that the signature set forth above is his true signature.

 

  By:     Name: Mark J. Toland   Title: Chief Executive Officer and President

 



F-2 

 

 

Exhibit A-1

 

Board Resolutions


 

F-2

 

 

Exhibit A-2

 

Committee Resolutions

 

F-3

 

 

Exhibit B-1

 

Certificate of Incorporation

 

F-4

 

 

Exhibit B-2

 

Bylaws

 

F-5

 

 

Exhibit C

 

Certificate of Incumbency

 

Name Title Signature       Mark J. Toland Chief Executive Officer and President
        David W. Long Chief Financial Officer and Senior Vice
President, Secretary and Treasurer   

 

F-6

 

 

Exhibit G

 

Form of Compliance Certificate

 

Corindus vascular robotics, Inc.

 

Compliance Certificate

 

March _____, 2019

 

The undersigned, the Chief Executive Officer and President of Corindus Vascular
Robotics, Inc., a Delaware corporation (the “Company”), pursuant to Section
2.2(a)(vi) of the Securities Purchase Agreement, dated as of March ___, 2019, by
and among the Company and Purchasers (as defined therein) (the “Securities
Purchase Agreement”), hereby represents, warrants and certifies as follows
(capitalized terms used but not otherwise defined herein shall have the meaning
set forth in the Securities Purchase Agreement):

 

1.The representations and warranties made by the Company in Section 3.1 of the
Securities Purchase Agreement are true and correct in all material respects
(except for those representations and warranties which are qualified as to
materiality, in which case such representations and warranties are true and
correct in all respects) as of the date when made and as of the date hereof; as
though made on and as of such date, except for such representations and
warranties that speak as of a different specified date.

 

2.The Company has performed, satisfied and complied in all material respects
with all covenants, agreements and conditions required by the Transaction
Documents to be performed, satisfied or complied with by it at or prior to the
date hereof.

 

[Remainder of Page Intentionally Left Blank; Signature Page Follows]

 

G-1

 

 

IN WITNESS WHEREOF, the undersigned has executed this certificate as of the date
first set forth above.

 

        Mark J. Toland     Chief Executive Officer and President  

 

G-2

 